 1                               AFFIDAVIT OF KATELYN MITCHELL
 2 STATE OF WASHINGTON                            )
                                                  )
 3
     COUNTY OF KING                               )
 4
             I, Katelyn R. Mitchell, being first duly sworn on oath, deposes and says:
 5
 6 I.        INTRODUCTION AND AGENT BACKGROUND

 7           1.       I am a United States Postal Inspector, assigned to investigate the unlawful
 8 transportation of contraband, including Title 21 controlled substances, through the United
 9 States Mail. I have been employed as a Postal Inspector since April 2016 and am
10 currently assigned to Seattle Division Headquarters, located in Seattle, Washington. Prior
11 to becoming a U.S. Postal Inspector, I earned a Bachelor's Degree in Political Science
12 from Washington State University and a Master's Degree in Criminal Justice from Seattle
13 University. As part of my duties, I investigate the use of the United States Postal Service
14 (USPS) to illegally send and receive controlled substances, the proceeds of drug
15 trafficking, and instrumentalities associated with drug trafficking, in violation of Title 21,
16 United States Code, Sections 84l(a)(l) (distribution and possession with intent to
17 distribute controlled substances), and 843(b) (unlawful use of a communication facility,
18 including USPS, to facilitate the distribution of controlled substances), and related crimes
19 including conspiracy and money laundering. I have completed USPIS Basic Inspector
20 Training in Potomac, Maryland and received specialized training in the investigation of
21 controlled substances in the United States mails. I have also received training on the
22 identification of controlled substances, interdiction of controlled substances and proceeds
23 thereof. During my course of employment as a Postal Inspector, I have conducted and/or
24 assisted with the investigation and seizure of more than 2000 USPS parcels containing
25 controlled substances and/or proceeds thereof. In addition, through my experience and
26 training and that of more senior federal, state and local drug investigators I have become
27 familiar with the various techniques by which controlled substances are manufactured,
28 transported, distributed, and sold; and the efforts of persons engaged in the manufacture,
     Affidavit of Inspector Mitchell - 1                                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 transportation and distribution of controlled substances to avoid detection and
 2   apprehension by law enforcement officers.
 3           2.       Because of my personal participation in this investigation and because of
 4 information provided to me by other agents and officers, I am familiar with the facts and
 5 circumstances of this investigation. My experience in investigating drug offenders, my
 6 education, my conversations with senior drug agents, and my specialized training form a
 7 basis for my opinions and conclusions set forth below.
 8           3.       Because this affidavit is being submitted for the limited purpose of
 9 obtaining the Warrants described below, I have not included every.fact lrnown to me
1O concerning this investigation. Rather, I have set forth only the facts that I believe are
11   necessary to show that there is probable cause to issue the requested warrants. I have
12 obtained the facts set forth in this affidavit through my personal participation in the
13 investigation described below; from oral and written reports of other law enforcement
14 officers and analysts; and from records, documents and other evidence obtained during
15 this investigation. When I refer to registration records for vehicles, I am relying on
16 records obtained from the Washington State Department of Licensing (DOL). Insofar as
17 I have included event times in this affidavit, those event times are approximate. Insofar
18   as I have identified individuals observed by myself or other surveillance agents, those
19 identifications have been made by comparison with reliable identification documents
20 which include photographs, such as Driver's Licenses.
21          4.       The financial investigation in this case primarily has been conducted by
22 Becky Camell. Ms. Camell is a Financial Auditor employed by the U.S. Attorney's
23   Office, with extensive training and 17 years of experience in conducting financial
24 investigations in complex drug trafficking and money laundering cases. She obtained
25 banking, property, tax, and other financial records relevant to this case, and reviewed
26 those documents. Then she conveyed her factual summary of that voluminous data to
27 me. I have relied on Ms. Camell's review of the underlying financial records and her
28   summary of those records in most instances where I discuss financial transactions, below.
     Affidavit oflnspector Mitchell - 2                                       UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAONo. 2017R00551
                                                                               SEATTLE, WASHINGTON98101
                                                                                     (206) 553-7970
 1                                      II.      PURPOSE OF AFFIDAVIT
 2            5.       This affidavit is submitted in support of an application for search warrants
 3 for the following locations, vehicles, and persons, all more fully described in
 4 Attachment A, attached hereto and incorporated herein by reference, hereafter
 5 collectively referred to as "THE SUBJECT PREMISES:"
 6                     a.       PREMISES ASSOCIATED WITH HOAN THAI TRAN and
 7 DUNG NGOC LU:

 8                              1.          Subject Residence 1: The residence located at 15014 42nd
 9 Ave, S., Tukwila, WA 98188. As described below, this is believed to be the current
10 residence ofHoan Thai TRAN and Dung Ngoc LU. Based on surveillance and other
11   facts detailed in this affidavit, investigators believe that Subject Residence 1 previously
12 contained a marijuana grow operation and that Subject Residence 1 contains evidence of
13 Hoan Thai TRAN and Dung Ngoc LU's ongoing, current and past criminal conduct.
14                              11.         The person ofHoan Thai TRAN.
15                              111.        The person of Dung Ngoc LU.
16
                      iv.   Target Vehicle 1: A 2005 Gray Lexus RX Sport Utility
17 Vehicle (SUV) bearing Washington License Plate: A YZ6802, and Vehicle Identification
18 Number (VIN) JTJHA31U650091606 (herein referred to as "TV-1"). According to
   Washington Department of Licensing (DOL) records, TV-1 is registered to Hoan Thai
19 TRAN, at 15014 42nd Ave S., Tukwila, Washington, 98188, in King County.
20
                       b.       PREMISES ASSOCIATED WITH TRUC TRAN, HONG BUI,
21
     THANH THAO CHI THANH, ANH NGUYEN TRAN, and DAI THANH TRAN:
22
                                1.          Subject Residence 2: The residence located at 8810 38th
23
     Ave. S., Seattle, WA 98118. As described below, this is believed to be the current
24
     residence of True TRAN, Hung HONG, Hong BID, Thanh Thao Chi THANH, Anh
25
     Nguyen TRAN, and Dai Thanh TRAN. Based on power records, regular surveillance
26
     and other facts detailed in this affidavit, investigators believe that Subject Residence 2
27
     previously contained a clandestine marijuana grow operation, and has been used since
28
      Affidavit of Inspector Mitchell - 3                                           UNITED STATES ATTORNEY
      USAO No. 2017R00551                                                          700 STEWART STREET, SUITE 5220
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
 1 March 2018 to receive, package and facilitate large shipments of marijuana from the state
 2   of Washington to the state of Minnesota. Further, investigators believe that Subject
 3 Residence 2 contains evidence of the above individuals' ongoing, current and past
 4   criminal conduct.

 5                               11.       The person of True TRAN.

 6                               111.      The person of Hong BUI.

 7                               IV.       The person of Thanh Thao Chi THANH.
 8
                                 v.       The person of Anh Nguyen TRAN.
 9
                                 VI.      The person of Dai Thanh TRAN.
10
11                    vii.    Target Vehicle 4 1 : A 2017 White Acura RDX bearing
   Washington License Plate: BBX5025, and VIN: 5J8TB4H39HL005951 (herein referred
12 to as "TV-4"). According to Washington DOL records, TV-4 is registered to True
13 TRAN at 8336 39th Ave. S., Seattle, WA 98118, in King County.

14                     v111. Target Vehicle 8: A 2016 Toyota Rav4, gray in color,
15 bearing Washington License Plate: BHH7506, and VIN JTMDFREVOGD182584 (herein
   referred to as "TV-8"). According to Washington DOL records, TV-8 is registered to
16 Anh Nguyen TRAN at 8336 39th Ave. S., Seattle, WA 98118, in King County.
17
                        c.       PREMISES ASSOCIATED WITH WILSON TRUONG AND
18
     ZHIYULIU:
19
                                 1.       Subject Residence 3: The residence located at 27634 123rd
20
     Ave. SE, Kent, WA 98030. As described below, this is believed to be the current
21
     residence of Wilson TRUONG and Zhiyu LIU. Based on power records provided by
22
     Puget Sound Energy and regular surveillance and other facts detailed in this affidavit,
23
     agents believe that Subject Residence 3 contains a substantial clandestine marijuana
24
     grow operation. Further, investigators believe that Subject Residence 3 contains
25
26
27   1 Target   Vehicles 1-6 have been the subject of judicial tracking warrants; I have retained their Target Vehicle
     designations from those pleadings for purposes of consistency, although that means they are out of numerical order
28   in this affidavit.
       Affidavit oflnspector Mitchell - 4                                                          UNITED STATES ATTORNEY
                                                                                                  700 STEWART STREET, SUITE 5220
      USAO No. 2017R00551
                                                                                                    SEATTLE, WASHINGTON98101
                                                                                                          (206) 553-7970
 1 evidence of Wilson TRUONG and Zhiyu LIU's ongoing, current and past criminal
 2 conduct.
 3                             11.         The person of Wilson TRUONG.
 4                             111.        The person of Zhiyu LIU.
 5
                         iv.   Target Vehicle 2: A 2005 Sea Foam green Honda Odyssey
 6 Minivan bearing Washington License Plate: BDR8437, and VIN: 5FNRL38765B078163
 7 (herein referred to as "TV-2"). According to Washington DOL records, TV-2 is
   registered to Wilson TRUONG, at 16626 126th Ave. SE, Renton, WA 98058, in King
 8 County.
 9
                      d.       PREMISES ASSOCIATED WITH HUY HA AND NGHI
10 PHUONG CHAU:
11                             1.          Subject Residence 4: The residence located at 6016 44th
12 Ave. S., Seattle, WA 98118. As described below, this is believed to be the current
13 residence of Huy HA and Nghi Phuong CHAU. Based on power records provided by
14 Seattle City Light and regular surveillance and other facts as detailed in this affidavit,
15 investigators believe that Subject Residence 4 contains a substantial clandestine
16 marijuana grow operation. Further, investigators believe that Subject Residence 4
17 contains evidence of Huy HA and Nghi Phuong CHAU's ongoing, current and past
18 criminal conduct.
19                             11.         The person of Huy HA.
20
                               111.        The person ofNghi Phuong CHAU.
21
22                     iv.    Target Vehicle 5: A 1999 Honda Sedan, gold in color,
   bearing WA license plate ARZ4584, and VIN: JHMCG565XXC037170 (herein referred
23 to as "TV-5"). According to Washington DOL records, TV-5 is registered to Huy HA at
24 18816 113th Way SE Renton, WA 98055, in King County.
25
26
27
28
     Affidavit of Inspector Mitchell - 5                                          UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
 1           e.                PREMISES ASSOCIATED WITH MAI NGOC HUYNH and
     MINHNGO:
 2
 3                            1.          Subject Residence 5: The residence located at
 4   800 29th Street SE #G7, Auburn, WA 98002. As described below, this is believed to be
 5 the current residence of Mai Ngoc HUYNH and Minh NGO. Based on the facts outlined
 6 in this affidavit, investigators believe that Subject Residence 5 may be used to facilitate
 7 the packaging and distribution of marijuana and that Subject Residence 5 contains
 8 evidence of Mai Ngoc HUYNH and Minh NGO's ongoing, current and past criminal
 9   conduct.

10                            11.         The person of Mai Ngoc HUYNH.

11                            111.        The person of Minh NGO.
12
                       iv.    Target Vehicle 6: A 2006 Kia Minivan, white in color,
13 bearing Washington License Plate: BBY3323 and VIN: KNDMB233X66039813, (herein
   referred to as "TV-6"). According to Washington State DOL, TV-6 is registered to Mai
14
   Ngoc HUYNH at 11402 61st Ave. S., Seattle, WA 98178. Regular surveillance confirms
15 that TV-6 is parked on a near daily basis at Skylark Village Estates located at 800 29th
   Street SE #G7, Auburn, WA 98002.
16
17                     · v.   Target Vehicle 7: A 2005 Volvo S60 Sedan, black in color,
    bearing WA license plate ATY1620 and VIN: YV1RS640952450590, (herein referred to
18 as "TV-7"). According to Washi~gton State DOL, TV-7 is registered to Minh NGO at
19 .800 29th Street SE #G7, Auburn, WA 98002.

20                            Vl.         Subiect Residence 6: The residence located at 23040 SE 21st
21   St., Sammamish, WA 98075. Based on power records provided by Puget Sound Energy
22 and regular surveillance and other facts as detailed in this affidavit, investigators believe
23   that Subject Residence 6 contains a substantial clandestine marijuana grow operation.
24 Further, investigators believe that Subject Residence 6 contains evidence of Mai Ngoc
25 HUYNH and Minh NGO' s ongoing, current and past criminal conduct.
26          6.       Based upon the facts set forth below, there is probable cause to believe that
27 THE SUBJECT PREMISES, including the persons listed above, are presently
28
     Affidavit oflnspector Mitchell - 6                                           UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
 1 conunitting or being used in the W estem District of Washington in furtherance of the
 2 following federal criminal offenses, and that evidence of those offenses, as described in
 3 Attachment B (Items to be Seized), hereby fully incorporated into this affidavit, will be
 4 located therein: distribution and manufacturing of controlled substances, in violation of
 5 21 U.S.C. § 84l(a)(l), unlawful use of a communication facility, including USPS and
 6 UPS, to facilitate the distribution of controlled substances, in violation of 21 U.S.C. §
 7 843(b), conspiracy to commit these offenses in violation of 21 U.S.C. § 846, and money
 8 laundering, in violation of 18 U.S.C. § 1956, and related offenses.
 9           7.       Further, there is probable cause to believe that Hoan Thai TRAN, Dung
· 10 Ngoc LU, True TRAN, Hung HONG, Hong BUI, Thanh Thao Chi THANH, Anh
                       '                                                   '                 .

11 Nguyen TRAN, Dai Thanh TRAN, Wilson TRUONG, Zhiyu LIU, Huy HA, Nghi
12 Phuong CHAU, Mai Ngoc HUYNH, Minh NGO, Kiet TRAN and others known and
13 unknown are committing the crimes listed above, and that a search of their persons and
14 any carried personal containers, such as a purse, wallet, backpack or briefcase, will lead
15 to evidence, fruits, and instrumentalities of the aforementioned crimes, as described in
16 Attachment B, as well as to the identification of other individuals who are engaged in the
17 conunission of those and related crimes. While I believe there is probable cause to arrest
18 the individuals named above, for operational reasons we do not plan to make arrests at
19 the time the search warrants are executed. Therefore, regardless of their location at the
20 time of execution, as long as it is within the W estem District of Washington, I seek
21   authorization to search the persons of the individuals listed in bold, above, and any
22 carried personal containers, such as a purse, wallet, backpack, or briefcase, for items
23   specified in Attachment B.
24                               III.      SUMMARY OF INVESTIGATION
25          8.        Since August 2016, USPIS, the Drug Enforcement Administration (DEA),
26 and USPS Office of Inspector General (OIG), in cooperation with Seattle Police
27 Department (SPD) and King County Sheriffs Department (KCSO), have been
28 investigating several illegal and unlicensed clandestine marijuana grow ol?erations in the
     Affidavit of Inspector Mitchell - 7                                        UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                                 SEATILE, WASHING TON 98101
                                                                                       (206) 553-7970
 1 greater Seattle, Washingto,n area. Through this investigation, there is probable cause to
 2 believe, based on surveillance and seizures conducted by law enforcement officers, and
 3 the review of USPS and financial records, that Hoan Thai TRAN, Dung Ngoc LU, True
 4 TRAN, Hung HONG, Hong BUI, Thanh Thao Chi THANH, Anh Nguyen TRAN,
 5 Dai Thanh TRAN Wilson TRUONG, Zhiyu LIU, Huy HA, Nghi Phuong CHAU,
 6 Mai Ngoc HUYNH, Minh NGO, and Kiet TRAN as well as known and unknown
 7 associates are now or have been previously engaged in operating illegal marijuana grow
 8 operations in Western Washington. There is also probable cause to believe that Hoan
 9 Thai TRAN, True TRAN, Thanh Thao Chi THANH, and Huy HA, and other
1O conspirators known and unknown, are transporting marijuana out of state for re-
11   distribution using the United States Postal Service and other carriers including United
12 Parcel Service (UPS), and using the United States Postal Service and other means to
13   launder the proceeds of this criminal activity. To date, as described further below, this
14 investigation has identified multiple local individuals involved in the in-state cultivation
15 and out-of-state distribution operation. It has also led to the seizure of several outbound
16 packages that contained significant quantities of marijuana, as well as the search of
17 twenty inbound packages that contained what appears to be payment for the outgoing
18 marijuana and/or marijuana packaging materials.
19          9.       According to the Washington State Liquor and Cannabis Board (WSLCB),
20 no individual(s) by the name(s) of: Hoan Thai TRAN, Dung Ngoc LU, True TRAN,
21   Hung HONG, Hong BUI, Thanh Thao Chi THANH, Anh Nguyen TRAN, Dai Thanh
22 TRAN, Wilson TRUONG, Zhiyu LIU, Huy HA, Nghi Phuong CHAU, Mai Ngoc
23   HUYNH or Minh Ngo are licensed to produce or sell marijuana in the state of
24 Washington. I also conducted a search ofWSLCB records for all of the Subject
25 Residences and confirmed that none are licensed to produce or sell marijuana.
26 Manufacturing without a license and transporting marijuana out of state are also
27 violations of the Washington State Uniform Controlled Substances Act, in addition to
28 being crimes under federal law.
     Affidavit oflnspector Mitchell - 8                                     UNITED STATES ATTORNEY
     USAONo. 2017R00551                                                    700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 9810 I
                                                                                   (206) 553-7970
 1                                 IV.     DETAILS OF INVESTIGATION
 2 A.        Roan Thai TRAN Identified - Marijuana Grow at 46th Ave. S. in Seattle, WA
 3           10.      On August 23, 2016, the Seattle Police Department (SPD) executed a
 4 search warrant at a residence located at 7701 46th Avenue South, Seattle, WA 98118.
 5 SPD seized approximately 156 marijuana plants, harvested marijuana, and materials
 6 commonly associated with marijuana grow operations, such as fertilizer and scales from
 7 the residence. SPD identified three individuals, Binh Thanh VO, Diana Mung TRAN,
 8 and Roan Thai TRAN, inside the residence. During the search warrant execution, Roan
 9 Thai TRAN consented to the search of his registered vehicle, TV-1, which was parked
10 outside the residence at 7701 46th Avenue South, Seattle, WA. Inside TV-1, officers
11 found a USPS Letter Carrier uniform. Roan Thai TRAN also consented to a search of
12 his cellular phone, which contained multiple photos of marijuana plants, parcel tracking
13 numbers, banking information, photos of identification belonging to other individuals,
14 and recently mailed parcels.
15           11.      Using USPS databases, I later confirmed that Roan Thai TRAN is
16 employed by USPS as a Letter Carrier at the Issaquah Post Office located at 400 NW
17 Gilman Blvd, Issaquah, WA 98027. According to USPS business records, Roan Thai
18 TRAN lists his residential address as 7433 48th Ave. S., Seattle, WA 98118. Service
19 associated with Ho~n Thai TRAN's cellular phone number identified during the search
20 warrant was terminated days after the execution of the search warrant at 7701 46th Ave.
21   South, Seattle, WA 98118. Through my training and experience I know it is common for
22 individuals engaged in drug trafficking to use cell phones to communicate with co-
23   conspirators, manage clandestine marijuana grow operations, arrange the transport of
24 and/or payment for drugs purchased.
25           12.      Also discovered within the residence at 7701 46th Avenue South was
26 evidence of marijuana being shipped out of state through the United States Postal Service
27 (USPS). A ledger recovered during the search contained a number of out of state
28
     Affidavit of Inspector Mitchell - 9                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 · 1 addresses including "Nicole Smith, 1715 Eubanks. Street, Newport, AR 72112." A
 2 receipt bearing USPS tracking number 9505 5148 7912 6235 0214 09 was also recovered
 3 during the search, for a parcel mailed to the same address in Arkansas, on August 22,
 4 2016.
 5 B.        Parcel Se~rch Warrants Associated with Evidence Recovered at 46th Avenue
 6           13.      On August 24, 2016, postal inspectors intercepted the parcel addressed to
 7 "Nicole Smith" bearing USPS tracking number 9505 5148 7912 6235 0214 09. I applied
 8 for and obtained a Federal search warrant for the parcel and discovered 2,765.2 grams of
 9 green leafy substance, packaged in six heat-sealed, vacuum-sealed plastic bags. The
10 substance was field tested and tested positive for marijuana/Tetrahydrocannabinol (THC).
11           14.      On November 9, 2016, postal inspectors intercepted a Priority Mail parcel
12 bearing USPS tracking number 9505 5148 7912 6312 0530 57, destined for "8300
13 Dupont Avenue North, Minneapolis, MN 55444." This address was previously identified
14 on both Hoan Thai TRAN's cellular phone and the ledger at 7701 46th Avenue South. I
15 applied for and obtained a Federal search warrant for this parcel, which was executed on
16 November 10, 2016. The parcel was found to contain 2,492 grams of green leafy
17 substance, packaged in six vacuum-sealed plastic bags. This suspected marijuana has
18 been submitted to the Seattle Police Department laboratory for testing. Based on my
19 training and personal familiarity with the appearance of marijuana, I believe the contents
20 of this parcel to be harvested marijuana.
21   C.   Surveillance of Hoan Thai TRAN at Subject Residence 1, 15015 42nd Ave. S.,
     Tukwila, WA 98188
22
23           15.      Since February 2017 and as recently as July 24, 2018, based on regular
24 physical surveillance of Hoan Thai TRAN as well as data produced by a judicially
25 authorized GPS tracking device affixed to TV-1, investigators have determined that he
26 and his wife, Dung Ngoc LU, reside currently at 15014 42nd Ave S, Tukwila, WA
27 98188, referred to herein as Subject Residence 1. According to data produced by the
28 same GPS tracking device affixed to TV-1, Hoan Thai TRAN departs from Subject
     Affidavit of Inspector Mitchell - 10                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
  1 Residence 1 on a near-daily basis to travel to his place of employment, the Issaquah Post
 2 Office located at 400 NW Gilman Blvd, Issaquah, WA 98027 and returns to Subject
 3 Residence 1 practically every evening, where TV-1 remains parked overnight. Property
 4 records indicate that Hoan Thai TRAN purchased Subject Residence 1 for $171,000 on
 5 June 18, 2014; no loans were obtained at the time of purchase to finance this transaction.
 6 Financial records indicate that two accounts associated with "Rainier Valley Family
 7 LLC," a business that investigators believe to be fictitious and owned by Hoan Thai
 8 TRAN and his sister Tamie HARRIS, funded $105,000 toward the purchase of Subject
 9 Residence 1. Financial records also indicate that cash deposits to accounts maintained by
1O Dung Ngoc LU and Hoan Thai TRAN funded more than $65,000 toward the same
11 purchase. On September 15, 2014, Hoan Thai TRAN quit claimed Subject Residence 1
12 to Linh H NGUYEN. On February 11, 2015, Dung Ngoc LU quit claimed her interest to
13 Hoan T TRAN. According to the quit claim deed, Dung Ngoc LU was the spouse of the
14 grantee, Hoan Thai TRAN. On April 24, 2018, Linh H NGUYEN quit-claimed his
15 interest in Subject Residence 1 to his mother, Tamie HARRIS, who according to law
16 enforcement databases is the sister of Hoan Thai TRAN and an officer of Rainier Valley
17 Family LLC and other suspect businesses and LLCs associated with Tamie HARRIS and
18 Hoan Thai TRAN. The note on the quit-claim deed reads "Gift to my mom."
19           16.      On July 19, 2017, at approximately 1:00 AM, DEA Special Agent Joseph
20 Pelz, Inspector Mitchell and U.S. Postal Service Office of Inspector General (USPS OIG)
21   Special Agent Snyder conducted battery maintenance service on the GPS tracker affixed
22 to TV-1 at Subject Residence 1. While walking along the northern edge of the residence,
23   SA Pelz, SA Snyder and Inspector Mitchell identified and reported the odor of marijuana
24 emitting from the residence. Agents also observed a large commercial air conditioning
25 unit as well as six large plastic water containers or barrels concealed under tree cover.
26 Further, windows and doors on the north and west sides of the residence were covered
27 with curtains or boards. Agents could hear the sound of fans running inside this part of
28 the residence. I know through my training and experience, and through my observations
     Affidavit of Inspector Mitchell - 11                                   UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98 IO 1
                                                                                   (206) 553-7970
 1 at other search warrant locations associated with this investigation, that these
 2 characteristics are consistent with an active clandestine marijuana grow operation. Agents
 3 then conducted the battery exchange on TV-1 and exited the property.
 4           17.      On January 12, 2018, at approximately 1:22 PM, DEA Task Force Officer
 5 (TFO) Michael Klokow and I were conducting surveillance at Subject Residence 1,
 6 where we observed a Honda Odyssey minivan bearing WA license place BDR8437
 7 registered to Wilson TRUONG at 16626 126th Ave SE Renton, WA 98058, hereafter
 8 referred to as TV-2, parked in the driveway and backed up to the garage door. At
 9 approximately 2: 11 PM, Hoan Thai TRAN arrived home to Subject Residence 1 in TV-
1O 1 and parked in the driveway next to TV-2. At approximately 2:23 PM, TFO Klokow
11 walked past the residence on foot and reported the odor of marijuana emanating from the
12 direction of Subject Residence 1. At approximately 2:28 PM, TFO Klokow again
13 reported the odor of growing marijuana plants as he walked around the corner of 42nd
14 Ave. S. and 150th street, exposing the back side ofHoan Thai TRAN's residence and
15 garage. TFO Klokow also reported that all of the windows in the back of the residence
16 were covered with paper and cardboard.
17           18.     Investigators have not since detected the odor of marijuana emanating from
18 Subject Residence 1 and power records obtained from Seattle City Light (SCL) do not
19 currently indicate the use of metered electricity consistent with the presence of a
20 clandestine marijuana grow at Subject Residence 1; however, I know through my
21 training and experience that it is common for individuals engaged in narcotics trafficking
22 to alter their practices over time and move their marijuana growing operations in an effort
23 to protect themselves and their organization and evade law enforcement.detection. I also
24 know that it is common for individuals engaged in trafficking marijuana outside the state
25 of Washington to collect product from multiple other individuals according to demand,
26 rather than attempt to grow and supply shipments on their own. Investigators believe that
27 even ifno longer housing a current marijuana grow operation, Subject Residence 1, as
28 Hoan Thai TRAN's consistent residence for the past 20 months and former grow
     Affidavit oflnspector Mitchell - 12                                    UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 location, will contain evidence, as described in Attachment B, ofHoan Thai TRAN's
 2 long-term and ongoing involvement in distribution and manufacturing of controlled
 3 substances, in violation of21 U.S.C. § 841(a)(l), unlawful use of a communication
 4 facility, including USPS and UPS, to facilitate the distribution of controlled substances, ·
 5 in violation of21 U.S.C. § 843(b), conspiracy to commit these offenses in violation of
 6 21 U.S.C. § 846, and 18 U.S.C. § 1956, money laundering and related offenses.

 7            19.      As part of this investigation, I reviewed a summary of financial information
 8 from multiple banking institutions where Hoan Thai TRAN and Dung Ngoc LU
 9 maintain bank accounts and credit cards, as well as USPS employment records and
10 Federal Income Tax Returns filed by Hoan Thai TRAN and Dung Ngoc LU. The
11   following table summarizes total reported wages and compensation with confirmed
12 deposits to accounts maintained by Hoan Thai TRAN and Dung Ngoc LU between
13   2014 and 2017 and indicates unexplained cash deposits in comparison with Federal
14 Income Tax Returns:
15    Year                Wages Reported        Tax Return Income Total Employment                    Total Cash
                                                                  Deposits2                           Deposits3
16    2014                $66,412.15            $59,430           $40,609.13                          $178,800.00
17    2015                $84,879.98            $60,611                   $49,887.05                  $97,400.00
18    2016                $73,902.35            $71,899                   $47,528.07'                 $33,440.00
19    2017 (partial):     $63,003.87            $72,216                   $41,095.04                  $13,399.02
20            20.      A review of all accounts maintained by Hoan Thai TRAN and/or his wife
21   Dung Ngoc LU shows that during 2014, approximately $178,800 in cash was deposited
22 to their accounts; this amount is separate and apart from the $40,609 in USPS payroll
23   deposits for Hoan Thai TRAN during the same time period. More than $65,000 of these
24 cash deposits, were used to purchase Subject Residence 1 on June 18, 2014.
25
26
27   2 The net amount deposited for each ofHoan Thai TRAN's paycheck was consisted with the net pay indicated on

     the USPS payroll records.
28
      Affidavit of Inspector Mitchell - 13                                                UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5220
      USAO No. 2017R00551
                                                                                           SEATTLE, WASHINGTON 98101
                                                                                                 (206) 553-7970
 1           21.      Between December 24, 2013 and May 18, 2018, deposits to Boan Thai
 2 TRAN's US Bank Account ending in 0846 (set up to receive direct deposit paychecks
 3 from USPS) totaled $366,949.84. Of this amount, $170,955.14 (47%) consisted of Boan
 4 Thai TRAN's payroll from USPS. An additional $24,018.17 (7%) consisted of what
 5 appear to be payroll checks for Dung Ngoc LU. $89,420.51 (33%) consisted of cash,
 6 $15,400 (6%) in money orders, and $20,288 (6%) came from IRS Income Tax Refunds.
 7 In total, from 2014 through early 2018, cash deposits to accounts maintained by Tran
 8 and/or Lu totaled more than $323,000.
 9 D.        April 25, 2017 Shipment of UPS Parcel
10           22.      On April 25, 2017, investigators conducted surveillance of Boan Thai
11 TRAN at Subject Residence 1. Investigators observed Boan Thai TRAN depart his
12 residence in TV-1 and followed Boan Thai TRAN directly to a UPS Store, located at
13 3815 S. Othello Street, Suite 100, Seattle, WA 98118. Investigators observed Boan Thai
14 TRAN park TV-1, enter the UPS store alone and ship a large cardboard box measuring
15 approximately 18.5" x 18.5" x 18.5." After Boan.Thai TRAN departed, I entered the UPS
16 store and obtained the parcel shipped by Boan Thai TRAN (UPS Parcel lZ 37Y 454 03
17 0043 5416, hereafter referred to as UPS Parcel *5416) pending application for a search
18 warrant. According to the parcel label and UPS shipping records, the return address listed
19 on the parcel was "Annie Lee, 2825 NE Sunset Blvd, Renton, WA 98056" and recipient
20 address was listed as "Steve Lee, 7916 Oregon Avenue North, Brooklyn Park, MN
21   55445," and it weighed approximately 30 pounds.
22          23.       On May 1, 2017, investigators executed a Washington State Superior Court
23 search warrant on UPS Parcel *5416 shipped by Boan Thai TRAN. The interior of the
24 cardboard parcel was reinforced by a constructed wooden box which was held together
25 with caulking. Inside the box, investigators discovered 17 packages of green leafy
26 substance, which field tested positive for marijuana/Tetrahydrocannabinol (THC). These
27 17 packages were heat/vacuum sealed and two scented dryer sheets were placed inside to
28
     Affidavit of Inspector Mitchell - 14                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAONo. 2017R00551
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 further mask the odor of marijuana. Investigators weighed the marijuana which totaled
 2   8,390.6 grams.
 3 E.     Search Warrants for Parcels sent to 8336 39th and to 8810 38th Ave. S.,
   Seattle, WA 98118, Subject Residence 2.
 4
 5           24.      Meanwhile, on April 28, 2017, Postal Inspector Nelson Rivera was
 6 conducting an interdiction at the Seattle Processing and Distribution Center in Seattle,
 7 and identified USPS Express Mail parcel bearing number EL 713132066US. The parcel
 8 was addressed to "Lisa Lee," 8336 39th Ave. S., Seattle, WA 98118. The return address
 9 on the parcel was listed as "Steve Lee," PO Box 1986, Minnetonka, MN 55345. Both the
1o sender and recipient names were found to be fictitious, as was the listed return address. A
11   narcotics detection canine was applied to the parcel and alerted positively to the presence
12 of narcotics.

13           25.     Inspector Rivera applied for and obtained a Federal search warrant for the
14 parcel and found that it contained a sealed, padded flat rate envelope, which - in tum -
15 contained a sealed Tyvek envelope. Inside the Tyvek envelope, Inspector Rivera found
16 hundreds of twenty-dollar bills. The parcel contained no notes, receipts, or instructions to
17 indicate the intended purpose of the currency. In total, the parcel contained $10,000 in
18 U.S. currency. This currency was seized by USPIS as suspected proceeds of the
19 distribution of controlled substances. Based on the listed fictitious sender, "Steve Lee,"
20 the return address of Minnetonka, MN, a suburb of Minneapolis, as well as the date on
21   which the parcel was shipped, April 27, 2017, Inspectors believe the currency may have
22 been intended as partial payment for the marijuana Hoan Thai TRAN mailed on April
23   25, 2017. Although UPS parcel lZ 37Y 454 03 0043 5416 was seized by law
24 enforcement, neither Boan Thai TRAN nor the intended recipient would have been
25   aware of the disruption on the date this currency was shipped, April 27, 2017. According
26 to UPS employees, UPS Parcel *5416 was expected to take up to 7-10 days to arrive in
27 Minnesota.

28
     Affidavit oflnspector Mitchell - 15                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                              SEATTLE, WASHINGTON98101
                                                                                    (206) 553-7970
 1           26.      DEA Special Agent Joseph Pelz and TFO Klokow confirmed that Hoan
 2 Thai TRAN is associated with individuals at 8336 39th Ave. S., Seattle, WA 98118 (now
 3 residing at Subject Residence 2) when they observed Hoan Thai TRAN arrive at the
 4 residence driving TV-1 on July 13, 2017. Prior to Hoan Thai TRAN's arrival at 8336
 5 39th Ave. S., Seattle, WA, TFO Kiokow and SA Pelz were conducting surveillance on
 6 TV-1 and observed Hoan Thai TRAN at a confirmed clandestine marijuana grow (more
 7 fully described below), located at 11402 61st Avenue S., Seattle, WA and maintained by
 8 individuals by the names of Mai Ngoc HUYNH and Minh NGO, as further detailed
 9 below.
10           27.      Subsequent to the $10,000.seizure at 8336 39th Ave. S., Seattle, WA 98118,
11   agents began investigating the individuals residing at that address and their association to
12 Hoan Thai TRAN. Since August 2017, investigators have observed and documented the
13 vehicle previously identified as "TV-3", a gold Toyota Sienna minivan previously
14 registered to and driven almost exclusively by Hung HONG, TV-4 and TV-8 at 8336 39th
15 Ave. S., Seattle, WA 98118, and at Subject Residence 2 on a regular basts. Hung HONG
16 was observed returning to Subject Residence 2 on August 29, 2018 and was observed at
17 the residence during the days following, however, investigators have not observed Hung
18 HONG at Subject Residence 2 since September 5, 2018, and are currently attempting to
19 locate Hung HONG. Since August 2017 and as recently as October 8, 201 ~' based on
20 physical and electronic surveillance, investigators have observed that TV-4 is driven on a
21   near daily basis, almost exclusively by True TRAN. Investigators have also observed, as·
22 recently as October 7, 2018, that TV-8 is driven on a near daily basis, almost exclusively
23 by Thanh Thao Chi THANH, though TV-8 is registered to Anh Nguyen TRAN. As
24 described below, Thanh Thao Chi THANH shipped a large parcel found to contain
25 suspected marijuana in June 2018 using True TRAN's vehicle, TV-4. Investigators also
26 observed that True TRAN and Thanh Thao Chi THANH were absent and apparently
27 traveling as well from July 2018 through August 29, 2018. During this time frame,
28 investigators observed TV-4 continued to be driven on a daily basis by other members of
     Affidavit of Inspector Mitchell - 16                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                              SEATTLE, WASHINGTON98101
                                                                                    (206) 553-7970
 1 the Subject Residence 2 household, believed to be Anh Nguyen TRAN and Dai TRAN,
 2 as well as another unknown Asian male frequenting the residence.
 3           28.      Postal Inspectors are aware that, in the past 27 months, the residents at
 4   8336 39th Ave. S., Seattle, WA 98118, now residing at Subject Residence 2, have
 5 received approximately 73 Priority or Priority and/or Express Mail parcels suspected to
 6 contain narcotics proceeds or used narcotics packaging. Those parcels were mailed from
 7 out of state addresses, primarily Minnesota and Louisiana. As detailed below, twenty-
 8 three of these parcels have been intercepted and searched pursuant to warrants issued in
 9 the Western District of Washington. Regular physical and electronic surveillance, as
1O recently as October 9, 2018, and USPS business records, confirm that the suspects
11 previously residing at 8336 39th Ave. S., Seattle, WA 98118 re-located on approximately
12 March 30, 2018 to Subject Residence 2. On October 8, 2018, at approximately 1:28
13   PM, investigators observed a large U-Haul truck back into the front yard of Subject
14 Residence 2 and load the vehicle with boxes, bags and some furniture. Investigators
15 followed the U-Haul to a residence located at 21739 123rd Ave. SE, Kent, WA, 98031,
16 where a 2009 blue Acura sedan registered to Dai Thanh TRAN and a silver Subaru
17 hatchback belonging to an unidentified Asian female believed to be Dai Thanh TRAN's
18 girlfriend were observed in the early morning hours of October 9, 2018, as further
19 detailed below.
20           29.      Individuals believed to be residing previously at 8336 39th Ave .S., Seattle,
21   WA 98118, and now residing at Subject Residence 2 as of March 2018 include True
22 TRAN, Hong BUI, Thanh Thao Chi THANH, Anh Nguyen TRAN. This is based on
23   extensive surveillance observations, as described in detail below.
24          30.       The suspect parcels addressed to Subject Residence 2 have been
25 previously addressed to legitimate residents including True TRAN and Hong BID, and
26 also to fictitious names including "Andy Tran." According to postal records, parcel
27 EL836408371US, which was found to contain $8,500 in miscellaneous blank money
28
     Affidavit of Inspector Mitchell - 17                                      UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAONo. 2017R00551
                                                                                SEATILE, WASHINGTON 9810 I
                                                                                      (206) 553-7970
 1 orders concealed between blank sheets of paper, was signed for by Hung HONG on
 2 December 2, 2017 at 8336 39th Ave. S., Seattle, WA.
 3           31.      The following parcels addressed to the residents at 8336 39th Ave. S.,
 4   Seattle, WA 98118, related PO Box 18733 Seattle, WA (which, according to postal
 5 records, lists 8336 39th Ave. S., Seattle, WA 98118 as physical address) or new
 6 residence, Subject Residence 2, have since been further investigated and searched under

 7 the authority of the following federal search warrants issued in the W estem District of
 8 Washington:
 9
10   Date:          SW#:            Address:            USPS Tracking #:      Contents:
11   5/25/17        MJ17-216        8336 39th Ave. S.   9505 5154 2396        74 Used Mylar Bags
                                                        7142 1253 52
12
     6/02/17        MJ17-227        P.O. Box 18733      EL796648456           16 Blank Money
13                                                                            Orders Totaling
                                                                              $12,948.16
14
     10/04/17 MJ17-424              8336 39th Ave. S.   9505 5152 0637        26 Used Mylar Bags
15            (1)                                       7275 0852 04 .
     10/04/17 MJ17-424              8336 39th Ave. S.   9505 5152 0637        49 Used Mylar Bags
16
              (2)                                       7275 0852 11
17   11/30/17 MJ17-503              8336 39th Ave. S.   EL836408371US         11 Blank Money
18                                                                            Orders Totaling
                                                                              $8,500.00
19   1/30/18       MJ18-044         8336 39th Ave. S.   9505 5152 0637        7 Large Sheets of
20                 (1)                                  8024 1119 39          Plastic
     1/30/18       MJ18-            8336 39th Ave. S.   9505 5152 0637        58 Mylar Bags
21                 044(2)                               80241119 46
22   2/14/18       MJ18-065         8336 39th Ave. S.   9505 5156 1804        Large Sheets of
                                                        8040 1993 96          Plastic and 27 Used
23                                                                            Mylar Bags
24   2/28/18       MJ18-079         8336 39th Ave. S.   9505 5154 2396        5 Large Sheets of
                   (1)                                  8051 2099 11          Plastic and 28 Used
25                                                                            Mylar Bags
26   2/28/18       MJ18-079         8336 39th Ave. S.   9505 5154 2396        5 Large Sheets of
                   (2)                                  8051209928            Plastic and 28 Used
27                                                                            Mylar Bags
28
     Affidavit of Inspector Mitchell - 18                                     UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                     700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1       3/06/18        MJ18-093        8336 39th Ave. S.   9505 5154 2399              5 Large Sheets of
                                                            8061277662                  Plastic and 27 Used
 2                                                                                      Mylar Bags
 3       3/14/18        MJ18-109        8336 39th Ave. S.   9505 5152 0637              3 Large Sheets of
                                                            8066 1217 50                Plastic and 25 Used
 4
                                                                                        Mylar Bags
 5       3/22/18        MJ18-126        8336 39th Ave. S.   9505 5152 0637              5 Large Sheets of
                                                            8075 1232 02                Plastic and 28 Used
 6
                                                                                        Mylar Bags
 7       3/29/18        MJ18-154        8336 39th Ave. S.   9505 5157 8507              4 Large Sheets of
                                                            8080 2369 12                Plastic and 32 Used
 8
                                                                                        Mylar Bags
 9       3/29/18        MJ18-153        8336 39th Ave. S.   9505 5157 8506              4 Large Sheets of
                                                            8082 2252 81                Plastic and 28 Used
10
                                                                                        Mylar Bags
11       4/02/18        MJ18-155        8336 39th Ave. S.   9505 5154 2398              4 Large Sheets of
12                                                          8087 2390 34                Plastic and 2 7 Used
                                                                                        Mylar Bags
13       4/12/18        MJ18-169        8336 39th Ave. S.   9505 5143 9216              3 Large Sheets of
14                                                          8094 2608 54                Plastic and 29 Used
                                                                                        Mylar Bags
15       5/08/18        MJ18-214        Subject             9505   5152 0637            Clothing - No
16                                      Residence 2         8120   1322 27              Contraband4
         5/11/18       MJ18-218         Subject             9505   5124 8792            4 Large Sheets of
17                                      Residence 2         8127   1199 78              Plastic and 27 Used
18                                                                                      Mylar Bags
         5/17/18       MJ18-227         Subject             9505 5124 8792              4 Large Sheets of
19                                      Residence 2 ·       8134 1226 33                Plastic and 17 Used
20                                                                                      Mylar Bags
         6/08/18       MJ18-259         Subject             9505 5154 2398              4 Large Sheets of
21                                      Residence 2         8152 2601 23                Plastic and 23 Used
22                                                                                      Mylar Bags
         6/27/18       MJ18-307         Subject             9505 5131 5989              Clothing - No
23                                      Residence 2         8171 2173 57                Contraband5
24
25   4 As detailed in the supporting Affidavit for Search Warrant MJl 8-214, a drug-detection canine did not
26   alert to this parcel prior to agents obtaining the search warrant.
     5
       As detailed in the supporting Affidavit for Search Warrant MJ18-307, a drug detecting canine did alert
27   to this parcel before agents obtained the search warrant. I know through my training and experience that it
     is common for the odor of narcotics to transfer to clothing or other items when stored near or packaged by
28   someone recently handling narcotics.
         Affidavit of Inspector Mitchell - 19                                           UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
         USAO No. 2017R00551
                                                                                         SEATTLE, WASHINGTON 9810 I
                                                                                               (206) 553-7970
 1           32.      The Mylar bags referenced in the table above appear to have been
 2 previously used as narcotics packaging. Each smelled faintly of marijuana and dryer
 3 sheets (some still contained dryer sheets) and were covered in remnants of dried spray
 4 foam and tape. The large plastic sheets referenced in the table above range in size from 2'
 5 x 3' to 2' x 6' in size and have also been covered in remnants of dried spray foam and
 6 smelled faintly of marijuana, dryer sheets and glue. Through my training and experience,
 7 I know that Mylar bags of this type and size hold approximately 1 pound of marijuana
 8 each, indicating to me that True TRAN, Hung HONG, Thanh Thao Chi THANH and
 9 other individual$ residing or previously residing at Subject Residence 2 have aided or
10 facilitated the transportation of at least 553 pounds of marijuana from the state of
11 Washington to the state of Minnesota over approximately the past year.
12           33.      USPS and law enforcement databases indicate that the suspected sender of
13 the suspect parcels described in the chart above, Kiet Huy TRAN, is the brother of True
14 TRAN and the son of Hong BUI, and that Kiet Huy TRAN was a resident at 8336 39th
15 Ave. S., Seattle, WA 98118 in 2013, but now resides in Minnesota. Investigators believe
16 Kiet Huy TRAN is responsible for shipping drug proceeds and packaging to 8336 39th
17 Ave. S., Seattle, WA 98118, and then later to Subject Residence 2, in the parcels
18 described above, based on his connection to the residence, the consistency of the
19 handwriting on all of the seized parcels shipped from Minnesota, and surveillance video
20 of the following mailings of parcels containing heavy duty plastic wrap and Mylar bags
21   covered in dried spray foam, smelling of dryer sheets and marijuana:
22          34.       On March 14, 2018, I reviewed surveillance video from January 24, 2018,
23   obtained from the New Prague Post Office in New Prague, MN. Between 11:06-11:09
24 AM, the video clearly shows an individual matching the most recent Washington DOL
25 photo of Kiet Huy TRAN entering the post office with two Priority Mail boxes,
26 completing shipping labels and paying to ship the two parcels at the counter. The date of
27 January 24, 2018 and these. times are consistent with the shipping of Priority Mail parcels
                                                                                            .


28
     Affidavit of Inspector Mitchell - 20                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1 9505 5152 0637 8024 1119 39 and 9505 5152 0637 8024 1119 46 shipped to Subject
 2 Residence 2 (as detailed in the chart, above).
 3           35.      On June 5, 2018, I reviewed surveillance video from March 7, 2018,
 4 obtained from the New Prague Post Office in New Prague, MN. Between 3:18-3:21 PM,
 5 the-video clearly shows an individual matching the most recent Washington DOL photo
 6 of Kiet Huy TRAN entering the post office with one Priority Mail box, completing the
 7 shipping label and paying to ship the parcel at the counter with cash. The date of March
 8 7, 2018 and this time frame are consistent with the shipping of Priority Mail parcel 9505
 9 5152 0637 8066 1217 50 shipped to Subject Residence 2 (as detailed in the chart,
10 above).
11           36.      According to USPS and law enforcement databases, Kiet TRAN is most
12 recently associated with the addresses 17745 Valley Cove Ct., Minnetonka, MN 55345
13   and 1111 Horseshoe Ln, New Prague, MN 56071. According to USPS business records,
14 Kiet Tran regularly receives mail at 1111 Horseshoe Ln, confirmed as recently as
15 October 1, 2018.
16 F.        Financial Records Associated with Residents at Subject Residence 2
17           37.      Throughout this investigation, investigators have observed True TRAN
18 travel to and from Subject Residence 2 and make near daily visits in TV-4 to multiple
19 card rooms and casinos in the greater Seattle area, primarily Great American, Fortune and
20 Riverside casinos in Tukwila, Washington. Through my training and experience I am
21   aware that individuals engaged in narcotics trafficking often frequent casinos in an effort
22 to launder narcotics proceeds. True TRAN has been under investigation and regular law
23   enforcement surveillance since July 2017, has no known employment or legitimate
24 mcome.
25          38.       On October 1, 2018, I reviewed records provided by Washington State
26 Employment Security Department on September 27, 2018 and confirmed that the last
27 income reported by any employer for True TRAN was reported by "AJI" in Quarter 4 of
28 2015 in the amount of $88.00. In October 2017 True TRAN cashed the following money
     Affidavit of Inspector Mitchell - 21                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 orders, all purchased outside the State of Washington at the Roman Casino (each of
 2 which had her name and previous address "8336 39th Ave. S" written on the back side of
 3 each money order):
 4
 5       Serial         Issue Date      Face  AgentDBA         Street Address             City         State
        Number                         Amount
 6    20750586754       10/11/2017     $1,000 WAL-MART     1501 MANHATTAN            HARVEY            LA
                                                           BLVD
 7    20751941658       10/11/2017     $1,000   WAL-MART   4001 BEHRMAN HWY          NEW               LA
                                                                                     ORLEANS
 8
      20755822591       10/11/2017     $1,000   WAL-MART   4810 LAPALCO BLVD         MARRERO           LA
 9    20755822592       10/11/2017     $1,000   WAL-MART   4810 LAPALCO BLVD         MARRERO           LA
      20742841376       10/12/2017     $1,000   WAL-MART   39142 NATCHEZ DR          SLIDELL           LA
10    20742841377       10/12/2017     $1,000   WAL-MART   39142 NATCHEZ DR          SLIDELL           LA
      20750586754       10/11/2017     $1,000   WAL-MART   1501 MANHATTAN            HARVEY            LA
11                                                         BLVD
12
            39.      As previously detailed, on November 30, 2017, U.S. Postal Inspectors
13
     applied for and obtained federal search warrant MJI 7-503 for Express Mail parcel
14
     EL836408371US addressed to "True TRAN, 8336 39th Ave. S., Seattle, WA 98118,"
15
     with a return address of "Minh Hoang, 621 Lakeshore Village Dr., Slidell, LA 70461."
16
     The parcel was found to contain a stack of blank white paper inside a sealed manila
17
     envelope. Between the sheets of blank white paper, eleven (11) money orders totaling
18
     $8,500 were concealed, taped face down on blank white sheets of paper. The money
19
     orders were all purchased on November 29, 2017 from various locations including
20
     Rouse's Enterprises, LLC, MoneyGram and Western Union. The money orders were
21
     documented, returned to the mail stream and delivered to 8336 39th Ave. S., Seattle, WA.
22
     Negotiated copies of the MoneyGram money orders revealed that one of the money
23
     orders from this parcel, bearing serial number 207728207 41, was cashed by True TRAN
24
     at Roman Casino in the amount of $1000. A note on the front of the negotiated money
25
     order read "8336 39th Ave S Seattle WA 98118," and the reverse had True TRAN's
26
     name and her Washington State driver's license number.
27
28
     Affidavit oflnspector Mitchell - 22                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE5220
     USAO No. 2017R00551
                                                                              SEATTLE, WASHINGTON98101
                                                                                    (206) 553-7970
 1                40.     According to surveillance and data produced by the GPS tracking device
 2 affixed to TV-4, since returning on August 29, 2018, TV-4 has frequented the Great
 3 American Casino located at 14040 Interurban Ave. S., Tukwila, WA 98168, Riverside
 4 Casino directly next door, or Fortune Casino, directly across Interurban Ave. S., on at
 5 least 29 occasions, at all hours of the morning, afternoon and late into the night, as
 6 recently as October 8, 2018. Currency Transaction Reports (CTRs) filed by casinos show
 7 True TRAN has gambled large amounts of cash on multiple occasions. The table below
 8 shows some of the CTRs filed on True TRAN for activity in 2017 and 2018. Three of
 9 the CTRS reference both Kiet TRAN and True TRAN together conducting transactions
10 for themselves and others.
11       Date           Location                          Cashin        Cash Out        Notes
12       6/9/18         Tulalip Casino                                  $12,900

13       5/11/18        Great American Casino             $11,497

14       12/13/17 Canterbury Park Card Club 6             $28,600       $22,850         CTR references True TRAN
                                                                                        and Kiet TRAN
15       12/12/17 Canterbury Park Card Club               $0            $10,100         CTR references True TRAN
                                                                                        and Kiet TRAN
16
17       7/21/17        Canterbury Park Card Club         $21,680       $28,700         CTR references True TRAN
                                                                                        and Kiet TRAN
18
                41.       Prior to Hung HONG's departure, regular surveillance and data produced
19
     by a judicially authorized GPS tracking device affixed to his gold Toyota Sienna minivan
20
     indicated that Hung HONG and/or his gold Toyota Sienna minivan, driven almost
21
     exclusively by Hung HONG, frequented Roman Casino on a regular basis. Based on this
22
     surveillance, investigators believe that records pertaining to casino transactions designed
23
     to conceal narcotics proceeds as casino winnings are likely to be found within Subject
24
     Residence 2 and/or on the person of True TRAN.
25
26
27
     6 According to publically available information, Canterbury Park is a horse racing tra~k, casino and card room
28   located at 1100 Canterbury Rd, Shakopee, MN 55379.
       Affidavit of Inspector Mitchell - 23                                                      UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
      USAONo. 2017R00551                                                                          SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
 1            42.      According to USPS and law enforcement databases, as well as Washington
 2 State DOL, Thanh Thao Chi THANH was also a resident at 8336 39th Ave. S., Seattle,
 3 WA 98118 and is believed to be the daughter of True TRAN. Regular surveillance has
 4 confirmed that she too has relocated to Subject Residence 2. I reviewed a summary of
 5 records obtained from US Bank regarding accounts *4888 and *3299, held in the name of
 6 Thanh Thao Chi THANH. Those records reflect multiple purchases from "Uline," a
 7 company that distributes shipping, industrial and pac;:kaging materials throughout the
 8 United States. One of the many products they sell are Static Shielding Bags, or - as
 9 referenced above -Mylar bags. According to the website, the cost for a box of 100 bags
10 that are the approximate size of the bags shipped back to 8336 39th Avenue S., Seattle,
11 WA and Subject Residence 2 is approximately $106. The following purchases from
12 Uline appear in the records for Thanh Thao THANH's US Bank accounts:
13    Account Holder          j   Account No.   Clear Date Statement Description        Withdrawal
14    Thanh, Thao             USB CC            3/21/2017   Uline*Ship Supplies         $135.75
      Chi T                   **** ****
15
                              4888
16    Thanh, Thao             USB 1 ***         11/28/2016 Uline*Ship Supplies          $152.21
      Chi T & Tran,           **** 3299
17
      Anh Nguyen T
18    Thanh, Thao             USB 1 ***         2/28/2017   Uline*Ship Supplies         $328.50
      Chi T & Tran,           **** 3299
19
      Anh Nguyen T
20
             43.      Other records reviewed associated with Thanh Thao Chi THANH's US
21
     Bank checking account ***3299 indicate that Anh Nguyen TRAN was later added as a
22
     signer on the account. From December 15, 2014 through February 14, 2018 when the
23
     account closed, deposits to this account totaled $226,307.57. Of that amount, $150,400
24
     (67%) consisted of cash, $13,881 consisted of IRS Tax Refunds, $4,841 was Financial
25
     Aid for the University of Washington, and $10,755.17 consisted of payroll deposits from
26
     Victoria's Secret. Additionally, Kiet TRAN transferred $1,000 from his US Bank
27
     account to Thanh Thao Chi THANH's account on October 5, 2016.
28
      Affidavit oflnspector Mitchell - 24                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAONo. 2017R00551
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
  1           44.      Several of the cash deposits to Thanh Thao Chi THANH's account were
 2 made at US Bank branches in Minnesota; these same branches were also used to make
 3 cash deposits to other known US Bank accounts. For example, among available records
 4 for the identified targets of this investigation< nineteen cash deposits were made at US
 5 Bank branches in Bloomington, Minnesota. Of these nineteen deposits, four were made
 6 directly to the US Bank account ofHoan Thai TRAN and Dung Ngoc LU, while fifteen
 7 were made to the US Bank account of Thanh Thao Chi THANH and Anh Nguyen
 8 TRAN. In total, at least $76,900 in cash was deposited to the US Bank accounts of
 9 Thanh Thao Chi THANH, Anh Nguyen TRAN, Roan Thai TRAN, and Dung Ngoc
10 LU at Minnesota branches. As noted elsewhere, all of these individuals are residents of
11    Washington State.
12            45.      Dai Thanh TRAN is another individual previously residing at 8336 39th
13 Ave. S., Seattle, WA 98118, who relocated to Subject Residence 2 in March 2018 and
14 then to 21739 123rd Ave. SE, Kent, on October 8, 2018. I have reviewed a summary of
15 financial information provided by Bank of America regarding an account in Dai Thanh
16 TRAN's name, Account ***7230. Dai Thanh TRAN opened this account on August 29,
17 2011. The address associated with his account was 8336 39th Ave S, Seattle; this address
18 remained on bank statements through March 2018. Beginning in March 2018, Dai
19 Thanh TRAN's bank statements indicate that the address associated with the account is
20 Subject Residence 2. From December 11, 2015 through July 17, 2018, deposits to this
21    account totaled $122,085.06. Of this amount, $69,940 (57%) likely consisted of cash and
22 $31,600.65 (26%) consisted of Best Buy or AMR (American Medical Response) Inc.
23 payroll deposits. An additional $2,449 consisted of Federal Income Tax Return refunds.
24 Investigators confirmed that Dai Thanh TRAN is employed by AMR when they
25    followed him to an AMR location in Tukwila, WA on December 14, 2017. Investigators
26 have observed an Asian male, believed but not confirmed to be Dai Thanh TRAN, on
27 numerous occasions walking around the East side of the residence at Subject Residence
28 2 to access the area of the property previously believed to contain an illegal marijuana
      Affidavit of Inspector Mitchell - 25                                  UNITED STATES ATTORNEY
      USAONo. 2017R00551                                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
   1 grow. Many of the cash deposits made to Account ***7230 were at branch locations
   2 outside of Washington State, such as Minnesota, Georgia, and Oregon. Records indicate
   3 that Dai Thanh TRAN withdrew more than $32,000 of the deposited funds in cash.
   4 G.        Additional Surveillance at 8336 39th and Subject Residence 2
   5           46.      Investigators believe that suspects True TRAN, Hung HONG, Hong BUI,
   6 and Thanh Thao Chi THANH, Anh Nguyen TRAN, Dai Thanh TRAN and possibly
   7 others residing at Subject Residence 2 (previously residing at 8336 39th Ave. S., Seattle,
   8 WA) were maintaining clandestine marijuana grow operations inside these respective
   9 residences from at least August 2017 until traveling out of the country in July 2018. True
 1O TRAN, Hung HONG, Thanh Thao Chi THANH and Hong BUI returned from their
 11    travels to Subject Residence 2 in late August 2018. The most recently available power
 12 records as of August 14, 2018 do not indicate the presence of a clandestine marijuana
 13 grow; updated records will not be available from SCL until mid to late October 2018.
 14            47.      On August 24, 2017 (DEA Special Agent Joseph Pelz) and December 14,
 15 2017 (KCSO Detective Chris Przygocki), were conducting surveillance at 8336 39th Ave.
 16 S., and identified and reported the odor of growing marijuana, based on their training and
 17 experience. SA Pelz has been employed as a Special Agent with DEA since 2012 and
 18 Detective Przygocki has been employed by the King County Sheriffs Department since
 19 2008. Both have extensive training and experience investigating narcotics trafficking and
 20 clandestine marijuana growing operations and are able to discern between the odor of
 21    burning marijuana and growing marijuana. It is common for investigators conducting ,
 22 regular surveillance to observe four or more unknown vehicles (not associated with the
 23    residences) frequenting these respective properties on the same day. Through my training
 24 and experience I know it is common for individuals engaged in narcotics trafficking to
 25 make frequent and brief stops for purposes of picking up or dropping off contraband or
 26 currency at suspect residences.
. 27          48.      Also on December 14, 2017, at approximately 1 :28 PM, Detective
 28 Przygocki and I observed that the garage door to the residence was open, and observed
       Affidavit of Inspector Mitchell - 26                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
       USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 Hung HONG carrying several large, folded cardboard boxes from the garage through the
 2 front door of the residence. At approximately 1:31 PM, I observed Hung HONG place a
 3 cardboard box in the front passenger seat of his gold Toyota Sienna minivan before he
 4 returned to the residence.
 5           49.      On March 11, 2018, I reviewed surveillance video at 8336 39th Ave. S.,
 6 Seattle, WA 98118 recorded on March 10, 2018. At 1: 14 PM, I observed two Asian
. 7 males, Hung HONG and an unknown Asian male, carrying large Lowe's cardboard boxes
 8 from the front door of the residence to the driveway. Because of the angle of the camera,
 9 I was unable to see whether or not these boxes were placed in vehicles. I know through
1O my training and experience that it is common for individuals shipping marijuana through
11 the U.S. Mail or other shipping providers to use large standardized cardboard boxes
12 easily purchased from businesses such as Lowe's, Home Depot, U-Haul, UPS, FedEx or
13 USPS.
14           50.      On March 12, 2018, I reviewed surveillance video recorded at 8336 39th
15 Ave. S., Seattle, WA 98118 on March 8, 2018. At approximately 9:48 AM, I observed
16 True TRAN exiting the residence carrying a white cardboard box and white trash bags.
17 True TRAN opened the side door of Hung HONG's gold Toyota Sienna minivan and
18 placed the items in the back seat of the minivan. True TRAN then walked around to the
19 other side of the vehicle and struggled to pull the door shut. A young Asian male,
20 believed to be Anh Nguyen TRAN walked out of the residence and assisted True
21   TRAN in shutting the door of the minivan. I know through my training and experience
22 that it is common for individuals engaged in narcotics trafficking to dispose of trash or
23 packaging materials and other evidence of their criminal activity at locations away from
24 their residences, in an effort to evade law enforcement. At approximately 9:51 AM, as
25 True TRAN drove the gold Toyota Sienna minivan out of the driveway, a large
26 cardboard box could clearly be seen placed in the front passenger seat.
27          51.       I also reviewed surveillance footage recorded on May 16, 2018, by a
28 surveillance camera positioned outside Subject Residence 2. At approximately 8:49 PM,
     Affidavit of Inspector Mitchell - 27                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SillTE 5220
     USAO No. 2017R00551
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
  1 True TRAN backed TV-4 through the gate and into the front yard of Subject Residence
 2 2. The trunk ofTV-4 then opened and I observed Hung HONG carrying two large
 3 cardboard boxes from the front door of the residence and place them in the trunk of TV-
 4 4. True TRAN stood near the vehicle as this took place. The boxes were clearly heavily
 5 taped at all seams, and of substantial weight based on the way Hung HONG carried them.
 6 As I continued to review surveillance video recorded the same evening at Subject
 7 Residence 2, it became more difficult to see clearly in the dark. At approximately
 8 10: 17 PM, I observed headlights shining on the residence from the driveway and an
 9 individual who I believe to be Hung HONG walking to the vehicle carrying a suitcase.
10 Investigators did not observed Hung HONG at Subject Residence 2 again until August
11   29, 2018.
12           52.      On May 24, 2018, I was conducting surveillance at Subject Residence 2.
13 At approximately 2:35 PM, I walked along a public alley running parallel to 38th Ave. S.,
14 behind the residence. From the alley way, I was able to clearly see a thick tube or water
15 hose protruding through the siding of the residence where the side of the roof meets what
16 appears to be some kind of separate addition to the Subject Residence 2. Investigators
17 have observed residents and visitors frequently leaving through the front door of the
18 residence and walking around the east side of the house to this same area and returning·
19 with trash bags that are then placed in a vehicle or garbage that is then placed in recycling
20 or trash· bins in front of the residence. I know through my training and experience that it
21   is common for individuals engaged in operating clandestine marijuana grow operations to
22 construct unconventional spaces, watering methods, power and heat sources to
23   accommodate indoor cultivation.
24          53.      Later that same day, I reviewed surveillance video recorded on May 24,
25 2018, outside the residence of Subject Residence 2. At approximately 9:00 PM, I
26 observed the bed of what appeared to be a gold Chevrolet Avalanche pickup truck back
27. into one of the parking spaces in front of the residence. I then observed an Asian male
28 walk away from the vehicle toward the residence. True TRAN exited through the front
     Affidavit oflnspector Mitchell - 28                                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAONo. 2017R00551
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 door to meet the unknown male and the two of them walked around the east side of the
 2 residence toward the small addition to the Subject Residence 2 described above. They
 3 returned moments later carrying three full, large garbage bags and one smaller white
 4 plastic bag and walked over to the pickup truck. The unknown male entered the residence
 5 briefly and departed thereafter. During this transaction TV-4 was parked in the driveway
 6 of Subject Residence 2. I know through my training and experience that it is common
 7 for individuals transporting marijuana to other parts of the country to obtain and/or trade
 8 marijuana crops depending on demand from their customers and their ability to
 9 successfully transport marijuana by any given method at any given time.
10 H. · June 4, 2018 Shipment of UPS Parcel
11           54. · On June 4, 2018, Postal Inspector Nelson Rivera and I were conducting
12 surveillance at Subject Residence 2. At approximately 1:47 PM., I was monitoring a
13 surveillance camera positioned on a public street and observed two individuals, an Asian
14 male believed to be Subject Residence 2 resident Anh Nguyen TRAN and a woman I
15 recognized as Thanh Thao Chi THANH, load a large cardboard box into TV-4. At
16 approximately4:19 PM, Inspector Rivera and I observed True TRAN and Thanh Thao
17 Chi THANH exit Subject Residence 2 and pull away in TV-4. With the aid of a
18 judicially authorized GPS tracking device, Inspector Rivera and I followed TV-4 directly
19 from Subject Residence 2 to the UPS store located at 3815 S. Othello St. Ste. 100,
20 Seattle, yvA 98118. TV-4 made no other stops along the route. Inspector Rivera
21   observed True TRAN driving TV-4. Inspector Rivera then followed Thanh Thao Chi
22 THANH inside the UPS Store and observed the shipment of UPS Parcel IZ 37Y 454 03
23 0149 3816 at approximately 4:30 PM. According to data produced by the GPS tracking
24 device, TV-4 returned home to Subject Residence 2 directly after the shipment. At
25 approximately 6:42 PM, UPS Parcel lZ 37Y 454 03 0149 3816 was released to me by
26 UPS customer service for further investigation. Upon further examination, I could detect
27 a slight odor of marijuana emanating from the parcel and observed what appeared to be
28 dried spray foam that was visibly stuck to one of the corners of the box. UPS Parcel lZ
     Affidavit oflnspector Mitchell - 29                                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                            SEATTLE, WASHINGTON98101.
                                                                                  (206) 553-7970
 1 37Y 454 03 0149 3816 was addressed to "John Smith, 1111 Horseshoe Ln SE, New
 2 Prague, MN 56071," with a return address of "Nancy Smith, 3469 S. 152nd St., Seattle,
 3 WA 98188." On June 5, 2018, at approximately 9:25 AM, a narcotics detection canine
 4 alerted to the odor of narcotics emanating from UPS Parcel lZ 37Y 454 03 0149 3816,
 5 which was then referred to investigators in New Prague,. MN for further investigation.
 6           55.      On June 8, 2011, postal inspectors in Minneapolis, MN applied for and
 7 obtained a federal search warrant 18-MJ-533-BRT in the District of Minnesota for UPS
 8 Parcel lZ 37Y 454 03 0149 3816. Inspector Wicker executed that warrant on June 11,
 9 2018 and seized 11,386 grams of a green leafy substance, which was field tested and
1O returned positive results for marijuana/Tetrahydrocannabinol (THC). The drug packaging
11   containing the marijuana recovered from UPS Parcel lZ 37Y 454 03 0149 3816 is
12 identical to the empty packaging observed in 18 of the parcels referenced above shipped
13 from the greater Minneapolis, MN area to 8336 39th Ave. S., Seattle, WA 98118 and
14 Subject Residence 2.
15        · 56.      I know through my training and experi,ence that it is common for
16 individuals shipping narcotics to use multiple shipping means to transport narcotics and
17 narcotics proceeds, in an effort to evade U.S. Postal Inspection Service and other law
18 enforcement detection. I also believe, based on my observations in this investigation, the
19 2017 interdiction of the USPS parcel containing $10,000 in U.S. Currency, the 2017 UPS
20 parcel shipped by Hoan Thai TRAN, and the UPS parcel seized June 4, 2018, all
21   referenced above, that the individuals residing at Subject Residence 2 were likely using
22 UPS to ship and receive contraband as an alternative to USPS until June 2018, when law
23   enforcement took enforcement action.
24          57.      On September 24, 2018, I reviewed records obtained from UPS related to
25 the residences of 8336 39th Ave. S., Seattle, WA, Subject Residence 2, and
26   1111 Horseshoe Ln SE, New Prague, MN 5 6071. For the period March 1, 2018 through
27 April 6, 2018, at least eight UPS parcels weighing between .5 and 4 pounds were shipped
28   from various UPS stores in Minnesota to 8336 39th Ave. S., Seattle, WA. For the period
     Affidavit oflnspector Mitchell - 30                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAONo. 2017R00551
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 April 11, 2018 through June 4, 2018, at least twelve UPS parcels weighing between .8
 2 and 3.6 pounds were shipped from various UPS stores in Minnesota to Subject
 3 Residence 2. I know through my training and experience interdicting parcels containing
 4 narcotics proceeds that the weight range of these twenty UPS parcels received by the
 5 individuals now residing at Subject Residence 2 is consistent with parcels containing
 6 large amounts of U.S. Currency. For the period March 5, 2018 through June 4, 2018, at
 7 least eleven parcels were shipped from the same UPS Store in Seattle, WA located at
 8 3815 S. Othello St. Ste. 100, Seattle, WA 98118 to Kiet TRAN's residence located at
 9   1111 Horseshoe Ln SE, New Prague, MN. Available information related to these parcels
1O shipped to Minnesota is limited, however, addressee information is available for two of
11   the parcels, both of which were found to be the addressed to the presumably fictitious
12 "John Smith."
13           58.     According to data produced by the GPS tracking device affixed to TV-4,
14 prior to June 4, 2018, the vehicle parked in the vicinity of and/or across the street from
15 the UPS Store on S. Othello multiple times per week. Based on these events, I believe
16 that residents of Subject Residence 2, True TRAN, Hung HONG, Thanh Thao Chi
17 THANH, Anh Nguyen TRAN, Dai Thanh TRAN and others are engaged in growing
18 and/or collecting finished marijuana product from other producers and packaging that
19 marijuana in Mylar bags which have been transported back and forth from Washington to
20 Minnesota on multiple occasions for re-use. Based on the shipment of UPS Parcel lZ
21   37Y 454 03 0149 3816 and the indication from the UPS store employee that they are
22 regular customers, I believe True TRAN, Hung HONG, Thanh Thao Chi THANH,
23 Anh Nguyen TRAN, Dai Thanh TRAN, Kiet TRAN, and likely others, are
24 collaborating to illegally transport large amounts of marijuana out of the state of
25 Washington to Minnesota for re-distribution there.
26          59.      Based on my training and experience, and participation in narcotics
27 investigations, and based on my conversations with other experienced narcotics officers
28 who I am associated with, I am aware that marijuana is among the top cash crops in the
     Affidavit oflnspector Mitchell - 31                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATILE, WASHINGTON 9810 l
                                                                                   (206) 553-7970
 1 U.S. economy because the profit yield versus production cost is so high. An average
 2 marijuana plant might yield four ounces of consumable marijuana. Currently, in this area,
 3 a conservative estimate of the cost of marijuana is about $250.00 per ounce. That said, an
 4 average marijuana plant could yield $1,000.00 per plant. A conservative time frame to
 5 cultivate a marijuana plant from seedling to harvest is about 120 days. Therefore, a
 6 person growing one crop at a time could grow three separate crops per year. Using these
 7 assumptions, someone growing crops of, for example; one hundred plants, three times a
 8 year, generating $1,000 per plant would generate $300,000.00 in cash per year, tax free. I
 9 am also aware, through my training and experience and participation in narcotics
1O investigations that the same amqunt of marijuana in other parts of the country, such as
11 Minnesota, where marijuana has not been legalized and is more aggressively enforced by
12 law enforcement, is often valued at three times the amount it is in the state of
13 Washington, making it drastically more profitable to grow the marijuana here and use any
14 means possible to transport the marijuana for distribution in other parts of the country.
15 I.       Controlled Delivery of UPS Parcel in New Prague, MN
16          60.      On June 11, 2018, investigators conducted a controlled delivery of UPS
17 Parcel lZ 37Y 454 03 0149 3816 at 1111 Horseshoe Ln SE, New Prague, MN 56071.
18 UPS Parcel lZ 37Y 454 03 0149 3816 was delivered to the residence under surveillance
19 at approximately 11 :32 am (MT) and officers observed that it was brought into the
20 residence by Kiet TRAN. Investigators executed an anticipatory search warrant at the
21 residence shortly thereafter and confirmed that Kiet TRAN, his wife, and two young
22 children were living at the residence. During the search, investigators recovered UPS
23 Parcel lZ 37Y 454 03 0149 3816, and located stacks of U.S. Currency hidden in a pair of
24 socks, then again hidden inside a printer, three handguns, a concealed weapons permit,
25 designer perfumes, a large amount of fine jewelry, dozens of hand-written, unexplained
26 receipts, Western Union money order receipts referencing international transactions in
27 Australia and three new vehicles, two of which are high end Mercedes. According to
28 Postal Inspector S. Wicker who interviewed Kiet TRAN, he told investigators that he
     Affidavit oflnspector Mitchell - 32                                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 owns a business, Tran Home Remodeling, and worked in construction, however, Kiet
 2 TRAN was unable to state specifically where or when he works. Further, no tools,
 3 clothing, work boots or equipment consistent with construction work were identified
 4 anywhere in the residence.
 5          61.      Also during the search, Kiet TRAN and Anh H. NGUYEN consented to a
 6 search of their cellular phones. Kiet TRAN was in possession of a prepaid "burner
 7 phone" (with no known associated subscriber information), with an unidentified number
 8 (believed to be (612) 404-8782 based on toll records), and a Samsung Galaxy 8 cellular
 9 phone with assigned number (952) 564- 4872. Kiet TRAN's wife, Anh H. NGUYEN was
1O in possession of a white iPhone.
11          62.      On Kiet TRAN's phones, investigators observed photos of financial
12 documents belonging to other individuals, including blank checks associated with a Tanh
13 T. CAO in Sacramento, CA, Mai Ngoc HUYNH at 11402 61st Ave. S., Seattle, WA
14 98178 and "Boan TRAN, 7433 48th Ave. S., Seattle, WA 98118" (Boan Thai TRAN's
15 residence prior to moving to Subject Residence 1 in February 2017, and current address
16 on file with USPS). Investigators also observed a photo of stacks of U.S. Currency on
17 what appears to be the kitchen counter ofK.iet TRAN's residence. As previously
18 indicated, Mai Ngoc HUYNH was a resident at 11402 6l8t Ave. S., Seattle, WA 98178 in
19 June 2017 when investigators executed a search warrant at that residence and confirmed
20 that it was a clandestine marijuana grow operation. Investigators have also observed
21 Boan Thai TRAN driving TV-1 at 11402 61stAve. S., Seattle, WA 98178 on multiple
22 occasions and Boan Thai TRAN's current residence, 15014 42nd Ave. S., Seattle, WA
23 98188 (Subject Residence 1), was located written on the back of a wall calendar inside
24 the 61 st Ave. address duri"ng the 2017 search warrant execution.
25          63.      Also during the search of Kiet TRAN' s residence, investigators reviewed
26 the call log on Anh H. NGUYEN' s phone. The call log referenced multiple daily calls to
27 telephone number (612) 404-8782, whose contact name was listed under the name
28
     Affidavit oflnspector Mitchell - 33                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R0055 l
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 "Daddy," whom investigators believe to be Kiet TRAN. Investigators also observed
 2 records of calls to two international telephone numbers.
 3            64.      During the search warrant execution at Kiet TRAN's residence,
 4 Investigators also observed a photocopy of Kiet TRAN' s 2017 P ederal Income Tax
 5 return. According to the return, Kiet TRAN filed as Head of Household with two minor
 6 children as deductions. The Schedule C show gross receipts of $45,800 from Tran's
 7 business, Tran Home Remodeling. Expenses totaling $17,204 were deducted, leaving a
 8 net income of $28,596. I have reviewed a summary of financial records associated with
 9 six bank accounts maintained by Kiet TRAN at US Bank, Bank of America and TCP
1O Bank. TCP Bank records located during the search show that Kiet Tran opened a new
11   small business checking account on June 8, 2018 in the name of Tran Home Remodeling
12 Inc, account number 7444366037. According to those records, the following chart
13   summarizes Kiet TRAN' s reported gross income and deposits for 2017, indicating a large
14 amount of unexplained cash:
15
16    Year:                    Tax Return Income:                Total Cash Deposits:
17    2017                     $45,800                           $314,560

18
     J.       Further Investigation of Subject Residence 2
19
              65.     On July 17, 2018, I reviewed surveillance video at Subject Residence 2
20
     recorded on July 17, 2018. At approximately 9:00 AM, I observed an unknown older
21
     Asian male and an unknown younger Asian male exit the front door of Subject
22
     Residence 2 and walk around the East side of the residence. I observed the two males
23
     make several brief trips back and forth from the East side of the residence, where
24
     investigators believe that residents at Subject Residence 2 previously maintained a small
25
     clandestine marijuana grow operation, back to the front door. As previously described,
26
     through my training and experience, I am aware that individuals operating clandestine
27
     marijuana grows often create and/or use additions, outbuildings or unconventional spaces
28
      Affidavit oflnspector Mitchell - 34                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAONo. 2017R00551                                                      SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7.970
 1 to cultivate marijuana, especially if the residence is occupied. The fact that investigators
 2 routinely observe individuals accessing the East side of the residence from a separate
 3 entrance, and have previously observed large garbage bags being carried to and from that
 4 area, indicates that portion of the residence has been altered and/or added on as separate
 5 from the living space. I also observed the older Asian male carrying a cardboard box
 6 from the East side of the residence to the area where the recycling bins are kept.
 7           66.      On July 24, 2018, I reviewed surveillance video recorded at Subject
 8 Residence 2 on June 21, 2018. At approximately 10:41 AM, I observed True TRAN
 9 carrying a large, bulging black garbage bag from Subject Residence 2 to TV-4. At
1O approximately 11 :05 AM, I observed a male exit Subject Residence 2 carrying a large,
11   sealed cardboard box, which he placed in the trunk of TV-8 and then entered the
12 passenger seat. Thanh Thao Chi THANH also exited the residence shortly thereafter,
13 checked the trunk of the vehicle and entered the driver's side of TV-8. TV-8 then drove
14 away. When TV-8 returned, the Asian male in the passenger seat, believed to be Anh
15 Nguyen TRAN opened and retrieved something from the trunk of TV-8 and the large
16 cardboard box could no longer be seen in the trunk. At approximately 7:54 PM, I
17 observed a gold Chevrolet Avalanche (which has been previously observed at Subject
18 Residence 2 picking up large garbage bags) parked in the fenced driveway on the East
19 side of the property at Subject Residence 2. True TRAN was observed carrying what
20 appeared to be the same large, bulging, black garbage bag she was observed carrying
21   earlier in the day, from the direction of TV-4 back inside the residence. At approximately
22 8:01 PM, True TRAN exited the residence with an unknown Asian male, who carried a
23 · large black duffel bag from the residence to the gold Chevrolet Avalanche. At
24 approximately 8:02 PM, the driver of the gold Chevrolet Avalanche returned from the
25 gold Chevrolet Avalanche and handed True TRAN a large yellow bag on the front porch
26 of the residence. I know through my training and experience that it is. common for
27 individuals engaged in shipping and trafficking narcotics to distribute their product in a
28 number of ways to reduce the risk of law enforcement intervention, including selling
     Affidavit oflnspector Mitchell - 35                                    UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 product to other local individuals who have alternative shipping contacts. I also know
 2 through my training and experience that it is common for individuals engaged in growing
 3 and/or trafficking marijuana to transport product in large bags given the bulk and weight
 4 of the material.
 5           67.      On July 18, 2018, I reviewed power records, which cover the time period
 6 May 2017 through June 2, 2018, provided by SCL associated with Subject Residence 2.
 7 Hong BUI is listed as a resident on the account according to SCL, as is the property
 8 owner at Subject Residence 2, Kelly M. CHE. As previously described, the residents at
 9 Subject Residence 2 relocated from 8336 39th Ave. S., Seattle, WA, in March 2018. For
10 a period of 55 days, from March 1, 2018 through June 2, 2018, the total consumption was
11   5,518 KW, resulting in a combined billing amount of $687.25 for 55 days of power
12 during spring and summer months. On August 1, 2018, I reviewed power records, which
13 cover the time period April 16, 2018 through June 20, 2018, provided by SCL associated
14 with Subject Residence 2. For a period of 65 days, from April 16, 2018 through June 20,
15 2018, the total consumption was 3,357 KW, resulting in a combined billing amount of
16 $420.61 for 65 days of power during spring and summer months. Through my training
17 and experience, I know that it is common for individuals engaged in trafficking marijuana
18 outside the state of Washington to collect product from multiple other individuals
19 according to demand, rather than attempt to grow and supply shipments on their own.
20 Based on SCL power records, and given the size of Subject Residence 2 and the number
21   of individuals residing there, as well as the size of the small addition to the house on the
22 East side of Subject Residence 2, investigators believe that individuals at Subject
23 Residence 2 were likely operating a small or starter marijuana grow operation at that
24 location. In addition, I conclude that Subject Residence 2, TV-4 and TV-8 are likely to
25 contain additional documentary evidence of the residents' and their co-conspirators'
26 involvement in the federal offenses listed above. These records have since been updated
27 by SCL and now reflect much lower usage and rates, resulting in a combined billing
28 amount of $181.43 for 60 days of power. Investigators attribute the reduced power usage
     Affidavit oflnspector Mitchell - 36                                      UNITED STATES ATTORNEY
     USAONo. 2017R00551                                                      700 STEWART STREET, SIBTE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
  1 and bill to the absence of Hung HONG, True TRAN and Thanh Thao Chi THANH.
 2 Investigators believe that the small marijuana grow operation believed to have been
 3 previously maintained inside the addition to the East side of Subject Residence 2 was
 4 likely inactive during the absence of the residents primarily believed to be responsible for
 5 growing, packaging and shipping marijuana from 8810 3 8th Ave. S., Seattle, WA. Hung
 6 HONG, True TRAN and Thanh Thao Chi THANH returned to the residence as of
 7 August 29, 2018, however, due to billing cycles, updated power records will not be
 8 available to investigators until mid to late October 2018.
 9           68.      As previously indicated, investigators believe that Hung HONG, True
10 TRAN, Thanh Thao Chi THANH and Hong BUI were out of the country for a period
11   of time (Hung HONG from May 2018 through August 2018 and True TRAN, Thanh
12 Thao Chi THANH and Hong BUI) from July 2018 through August 2018). On
13 August 29, 2018, I reviewed surveillance video recorded at Subject Residence 2. At
14 approximately 10:25 PM, I observed an Asian male open the front gate at the residence
15 and a large silver van back slowly through the gate, parking in the yard at the steps of
16 Subject Residence 2. Another male appeared at the rear of the minivan, the rear gate of
17 the minivan was opened and then men began unloading what appeared to be multiple
18 large cardboard boxes from the van onto the front porch of and into the residence.
19           69.      At approximately 10:32 PM, TV-4 parked in front of the residence. I
20 observed a male wearing a backpack, a female and a young child exit the vehicle and
21   enter the front door of the residence. The two males, believed to be Hung HONG and Dai
22 TRAN continued unloading large boxes from the minivan. At approximately 10:36 PM,
23 the van departed and I observed Hung HONG, True TRAN and two other males
24 standing in the front yard, then continuing to unload TV-4 at Subject Residence 2.
25 According to data produced by the judicially authorized GPS tracking device affixed to
26 TV-4, the vehicle was stopped at SeaTac International Airport at approximately 10: 16
27 PM prior to the vehicle arriving at Subject Residence 2. Based on these observations,
28 investigators believe that the residents at Subject Residence 2 were traveling and have
     Affidavit of Inspector Mitchell - 37                                   UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 now returned to their residence. True TRAN has again been observed daily at Subject
 2 Residence 2 and accessing and/or driving TV-4 on a near daily basis since the evening of
 3 August 29, 2018. Thanh Thao Chi THANH has also returned to Subject Residence 2
 4 and has been observed driving TV-8 on a regular basis, as recently as October 1, 2018.
 5           70.      On October 1, 2018, I reviewed surveillance video recorded on August 30,
 6 4018 at Subject Residence 2. At approximately 8:42 AM, I observed Hung HONG exit
 7 Subject Residence 2 empty-handed and walk off the front steps toward the East side of
 8 the residence where his gold Toyota Sienna minivan was parked. Moments later, I
 9 observed Hung HONG return to the front door of Subject Residence 2 carrying two
1O white cardboard boxes. One of the boxes was familiar to me and clearly marked as a
11 USPS Priority Mail box, identical to many of the parcels found to contain used marijuana
12 packaging, ·shipped from Minnesota, and searched by U.S. Postal Inspectors as discussed
13 above.
14          71.      On October 7, 2018, I reviewed surveillance video recorded October 4,
15 2018 at Subject Residence 2. At approximately 2:19 PM, I observed TV-4 parked in the
16 driveway at Subject Residence. I observed a black Toyota pickup truck pull up to the
17 residence, and observed True TRAN and an Asian male exit the vehicle. The Asian male
18 was observed carrying a very large, very full black garbage bag from the Toyota pickup
19 truck into Subject Residence 2.
20          72.      On October 8, 2018, at approximately 1:28 PM, investigators observed a
21   large U-Haul truck back into the front yard of Subject Residence 2. From 1:28 PM to
22 3:19 PM, TFO Klokow observed True TRAN, Hong BUI, Thanh Thao Chi THANH,
23 Dai TRAN, Anh NGUYEN TRAN and several unidentified males loading boxes, bags
24 and furniture from the front door of Subject Residence 2 and into the U-Haul truck. TFO
25 Klokow also observed True TRAN and other individuals at Subject Residence 2
26 throwing items away in the trash and recycle of the residence in the front yard. At
27 approximately 3:19 PM, TFO Klokow watched the U-Haul drive away from the
28 residence, followed shortly thereafter by TV-4 and TV-8. At approximately 4:00 PM, SA
     Affidavit oflnspector Mitchell - 38                                  . UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                   700 STEWART STREET, SUITE5220
                                                                             SEATTLE, WASHINGTON98101
                                                                                   (206) 553-7970
 1 Snyder observed TV-4 arriving at 21739 123rd Ave. SE, Kent, WA, 98031. TFO Klokow
 2 observed a male driver and two male passengers exiting TV-4. At approximately
 3 4:18 PM, SA Snyder observed the same large U-Haul truck arriving at 21739 123rd Ave.
 4 SE, Kent, WA, 98031. At approximately 4:25 PM, TFO Klokow observed TV-8 arriving
 5 at 21739 123rd Ave. SE, Kent, WA, 98031, and observed True TRAN and another
 6 Asian female believed to be Thanh Thao Chi THANH exiting TV-8. For approximately
 7 one hour, TFO Klokow and SA Snyder watched as the three Asian males, True TRAN
 8 and the Asian female unloaded boxes, bags, and furniture from the U-Haul into the
 9 garage at 21739 123rd Ave. SE, Kent, WA, 98031. According to surveillance and the
10 judicially authorized GPS tracking device affixed to TV-4, the vehicle and/or True
11 TRAN has frequented 21739 123rd Ave. SE, Kent, WA, 98031 on at least seven
12 occasions since True TRAN returned to Subject Residence 2 from her travels on
13 August 29, 2018.
14          73.      On October 9, 2018, at approximately 4:45 AM, TFO Klokow observed a
15 2009 light blue Acura sedan bearing Washington license plate APM3 631 parked at 2173 9
16 123rd Ave. SE, Kent, WA, 98031 next to a silver Subaru hatchback. The light blue Acura
17 is registered to "Dai TRAN" at 8336 39th Ave. S., Seattle, WA 98118, and is familiar to
18 investigators as it has been observed, since August 2017, parked on a daily basis
19 previously at 8336 39th Ave. S., Seattle, WA and Subject Residence 2. The silver Subaru
20 hatchback is also familiar to investigators as it has been observed, on numerous
21   occasions, parked at Subject Residence 2 and is driven by an unidentified Asian female
22 believed to be Dai Thanh TRAN's girlfriend. Investigators believe that Dai Thanh
23 TRAN has relocated from Subject Residence 2 to 2173 9 123rd Ave. SE, Kent, WA,
24 98031.
25          74.      On October 8, 2018, after assisting Dai Thanh TRAN in moving to 21739
26   123rd Ave. SE, Kent, WA, 98031, True TRAN returned to Subject Residence 2 in TV-4
27 at approximately 6:01 PM and departed again in TV-4 at 6:51 PM. According to the GPS
28 tracking device installed on TV-4, True TRAN drove from Subject Residence 2 to
     Affidavit oflnspector Mitchell - 39                                  UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                 700 STEWART STREET, SUITE5220
                                                                           SEATTLE, WASHINGTON 9810 I
                                                                                 (206) 553-7970
  1 Great American Casino. Later the same evening, I observed TV-8 returning to Subject
 2 Residence 2 at 11 :22 PM and TV-4 returning to Subject Residence 2 at approximately
 3   11 :35 PM, where both vehicles remained parked overnight.
 4 K.   Hoan Thai TRAN Telephone Contact with Subject Residence 2 Suspects and
   KietTRAN
 5
 6           75.      On September 24, 2018, I reviewed toll records associated with two AT&T
 7 Wireless telephone numbers subscribed to Hoan Thai TRAN, (206) 474-4038 and
 8 (425) 306-1791. Toll records indicate that these two phone numbers subscribed to Hoan
 9 Thai TRAN have frequently been in contact with multiple phone numbers associated
10 with individuals residing or previously residing at 8336 39th Ave. S., Seattle, WA (now
11   residing at Subject Residence 2). It should be noted that the number of contacts
12 referenced below are approximate, not exact, and are based on toll records obtained from
13   service providers. As previously indicated, Thanh Thao Chi THANH and Hung HONG
14 were previously residents at 8336 39th Ave. S., Seattle, WA and relocated to Subject
15 Residence.2.
16           76.      Toll records indicate that the telephone number (206) 474-4038, subscribed
17 to Hoan Thai TRAN, contacted a telephone number subscribed to Thanh Thao Chi
18 THANH on up to 20 occasions between December 2016 and March 2017. In addition,
19 th.e same telephone number contacted a telephone number subscribed to Hung HONG on
20 up to 29 occasions. Telephone number (206) 474-4038 no longer appears to be active, as
21   tolls do not indicate any activity as of June 2017. Telephone number (425) 306-1791,
22 subscribed to Hoan Thai TRAN and believed to be his current primary telephone
23   number, made contact with Hung HONG on up to 23 occasions between July 2017 and
24   September 2017. Toll records also indicate that Hoan Thai TRAN is currently in contact
25 with multiple pre-paid or "burner" cell phone numbers with Seattle area codes. I know
26 through my training and experience that it is common for individuals engaged in
27 narcotics trafficking to communicate using prepaid cellular phones which are more
28 difficult for law enforcement to identify and track.
     Affidavit of Inspector Mitchell - 40                                   UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON98101
                                                                                   (206) 553-7970
 1           77.      Hoan Thai TRAN's toll records also indicate that he was in frequent
 2 contact with T-Mobile telephone number (952) 885-2541 during the time it was
 3 subscribed to Kiet TRAN in Minnetonka, Minnesota. Between December 29, 2016 and
 4 May 9, 2017, Hoan Thai TRAN's telephone number (206) 474-4038 made contact on up
 5 to 417 occasions with Kiet Huy TRAN's telephone number (952) 855-2541. Between
 6 May 9, 2017 and September 2017, Hoan Thai TRAN's telephone number (425) 306-
 7 1791 made contact with Kiet Huy TRAN' s T-Mobile telephone number on up to 170
 8 occasions. Hoan Thai TRAN's telephone number (425) 306-1791 has recently been in
 9 contact with T-Mobile prepaid Minnesota telephone number (612) 404-8782 on up to 236
10 occasions beginning in September 2017 and as recently as July 6, 2018. Telephone
11 number (612) 404-8782 is the same telephone number listed as 'Daddy' in Kiet TRAN's
12 wife's cellular phone on June 11, 2018. Based on the title of the contact, frequency of
13 calls in Anh H. NGUYEN's phone and contact with Hoan Thai TRAN's telephone
14 number (425) 306-1791 (beginning immediately after his previous number became
15 inactive), investigators believe this telephone number is likely being used by Kiet TRAN.
16 Through my training and experience I know it is common for individuals engaged in
17 narcotics trafficking to change or "drop" cellular phones after being contacted by law
18 enforcement officers. Further, Hoan Thai TRAN's telephone number (425) 306-1791
19 has communicated with multiple additional numbers or "burner" cell phones subscribed
20 to individuals in Minnesota.
21 L.    Hoan Thai TRAN (TV-1) and Wilson TRUONG (TV-2) at Subject
   Residence 1 and Subject Residence 3
22
23           78.      During the course of this investigation, agents have identified Wilson
24 TRUONG as an associate who has frequent contact with Hoan Thai TRAN and has
25 been observed, on multiple occasions, driving TV-2 at two residences inhabited by Hoan
26 Thai TRAN. Agents believe that each of Hoan Thai TRAN's previous and current
27 residences previously contained clandestine marijuana grow operations operated by
28 Hoan Thai TRAN, Wilson TRUONG, and their associates. Further, agents believe that
     Affidavit of Inspector Mitchell - 41                                     UNITED STATES ATTORNEY
     USAONo. 2017R00551                                                      700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON98101
                                                                                     (206) 553-7970
 1 Wilson TRUONG was previously operating a clandestine marijuana grow operation at
 2 his previous residence.located at 4908 13th Ave. S., Seattle, WA 98108. On or near
 3 January 2, 2018, Wilson TRUONG began living at a new residence located at 27634
 4 123rd Ave. SE, Kent, WA 98030 (hereafter referred to as Subject Residence 3). Regular
 5 physical surveillance, data produced by a judicially authorized GPS tracking device
 6 previously installed on TV-2, and data previously produced by a judicially authorized
 7 tracking warrant activated on Wilson TRUONG's cellular phone indicate that Wilson
 8 TRUONG departs from Subject Residence 3 nearly every morning and returns to
 9 Subject Residence 3 in the evenings. As recently as September 27, 2018, investigators
10 have observed Wilson TRUONG driving TV-2 and returning to Subject Residence 3.
11 As recently as October 8, 2018, investigators observed TV-2 parked in the driveway of
12 Subject Residence 3. Based on surveillance, odor and power records associated with
13 this address, investigators believe that Wilson TRUONG is currently operating a
14 clandestine marijuana grow operation at Subject Residence 3.
15          79.      Investigators have observed Wilson TRUONG, driving TV-2, meeting
16 with Hoan Thai TRAN at Hoan Thai TRAN's previous residence (and the address
17 Hoan Thai TRAN continues to provide to USPS according to employment records),
18 7433 48th Ave. S. Seattle, WA 98118 on October 16, 2016, January 24, 2017, January
19 31, 2017, May 15, 2017 and May 22, 2017. The first time TV-2 was observed at 7433
20 48th Ave. S ., Seattle, WA, it was bearing the California license plate of 7FUW987,
21 registered to Wilson TRUONG at 4911 Iowa Ave, Sacramento, CA, 95823. TV-2 now
22 bears a Washington State license plate and is registered to Wilson TRUONG at 16626
23   126th Ave SE, Renton, WA, though it does not appear that Wilson TRUONG resides at
24 that address.
25          80.      On October 5, 2017, with the aid of a judicially authorized GPS tracking
26 device, investigators conducted surveillance of Hoan Thai TRAN and TV-1 at his
27 residence, Subject Residence 1. At approximately 6:00 PM, Hoan Thai TRAN returned
28 to his residence from work at the Issaquah Post Office. At approximately 6:32 PM,
     Affidavit oflnspector Mitchell - 42                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551                                                     SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 Wilson TRUONG arrived at Subject Residence 1 driving TV-2. Wilson TRUONG
 2 backed TV-2 up in the driveway of Subject Residence 1 to the garage door of the
 3 residence, which was then partially opened. At approximately 7 :29 PM, Wilson
 4 TRUONG left Boan Thai TRAN's residence and traveled to a residence located at 4908
 5 13th Ave. S., Seattle, WA.
 6           81.      Upon arriving at 4908 13th Ave. S., Seattle, WA, investigators observed
 7 Wilson TROUNG exit TV-2 and remove a large yard waste bag and backpack from the
 8 back of the minivan. Wilson TRUONG then walked up to the front door of the residence
 9 with the yard waste bag and backpack, opening the security screen door then the front
10 door. The yard waste bag appeared to be full, bulky and heavy, causing Wilson
11 TRUONG to have to back into the residence, holding open the security screen door.
12 Investigators also observed approximately 15-20 large bags of potting soil stacked along
13 the walkway that led to the front door.
14           82.      On October 26, 2017, investigators again conducted surveillance of Boan
15 Thai TRAN at his residence located at Subject Residence 1. At approximately 6:42 PM,
16 Boan Thai TRAN arrived at his residence in TV-1. Detective Przygocki observed TV-2
17 parked in the driveway of Boan Thai TRAN's residence, again backed up to the closed
18 garage door. At approximately 7 :07 PM, Detective Przygocki observed multiple
19 individuals, including Roan Thai TRAN bending over to step under a partially opened
20 garage door to access TV-2. At approximately 7:11 PM, TV-2 departed with two
21   individuals, driver and passenger, in the vehicle. Investigators followed TV-2 to 4908
22   13th Ave. S., Seattle, WA. Upon arriving at 4908 13th Ave. S., Seattle, WA, investigators
23   observed Wilson TROUNG exit the vehicle. The female passenger, later identified as
24 Wilson TRUONG's wife, Zhiyu LIU, also exited, carrying a laundry basket that
25 appeared to be stacked high with laundry and the two entered the residence. At
26 approximately 7:35 PM, Detective Przygocki walked past the residence and identified the
27 odor of live inarijuana plants emanating from the residence.
28
     Affidavit oflnspector Mitchell - 43                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON98!01
                                                                                   (206) 553-7970
 1           83.      According to surveillance and data produced by the GPS tracking device
 2 previously affixed to TV-2 and regular surveillance, Wilson TRUONG was first visiting
 3 and then relocated entirely to Subject Residence 3 as of January 2, 2018. On January 2,
 4 2018, investigators were conducting surveillance at Subject Residence 3, where
 5 investigators observed the Honda Odyssey minivan parked in the driveway. At
 6 approximately 2:45 PM, TFO Klokow observed Wilson TRUONG and an Asian female
 7 matching the driver's license photo of Wilson TRUONG's wife, Zhiyu LIU, arrive at
 8 the residence, in a 2016 dark blue Honda sedan bearing Washington license plate
 9 BCM3395, registered to Zhiyu LIU. At approximately 3:51 PM, TFO Klokow continued
1O surveillance on foot. As he walked past the residence and TV-2, TFO Klokow reported
11 that he detected the odor of growing marijuana plants emanating from Subject Residence
12 3. TFO Klokow has been employed by the King County Sheriffs Department since 1990
13 and has extensive training and experience investigating narcotics trafficking and
14 clandestine marijuana growing operations and is able to discern between the odor of
15 burning marijuana and growing marijuana.
16 M.       · Surveillance of Wilson TRUONG and TV-2 at Totem Self- Storage Unit #347
17           84.      Based on my review of data produced by a judicially authorized GPS
18 tracking device previously affixed to TV-2, I noted stops at Totem Self Storage located at
19 8838 S.228th ST, Kent, Washington, 98031, on at least six occasions between February
20 22, 2018 and May 14, 2018. On March 22, 2018 TFO Klokow, Tukwila Police Detective
21   James Sturgill and I met with Totem Self Storage Management regarding unit(s) held by
22 Wilson TROUNG. Management provided records showing a 5 foot by 10 foot storage
23 unit, #347, was rented by Wilson TROUNG on February 22nd, 2018. The application
24 listed Wilson TROUNG's address as 16626 126th Avenue SE, Renton, 98058. A
25 photocopy of Wilson TROUNG's Washington State Driver's license was included in the
26 file. The application also listed a telephone number of (253) 507-0186. This telephone
27 number is a prepaid telephone number with no available subscriber information,
28 however, it is also listed as Wilson TRUONG's contact phone number on his Puget
     Affidavit of Inspector Mitchell - 44                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
  1 Sound Energy (PSE) aceount for his current home address in Kent, WA as of May 23,
  2 2018. According to Totem Self Storage records, Totem Self- Storage Unit #347 has been
  3 accessed on eight occasions between February 22, 2018 and July 24, 2018. The manager
  4 also told investigators that he/she was present when Wilson TRUONG completed his
  5 application to rent the storage unit on February 22, 2018. He/she stated that Wilson
  6 TRUONG appeared to speak very little English and had a companion by the name of
  7 "LEE" to assist him. The manager stated that he/she recalled LEE smelling "really bad
  8 like marijuana" while he was present in the lobby area. A review of Totem Self-Storage
  9 records confirms that the manager signed and apprpved Wilson TRUONG's application.
 10           85.     On March 22, 2018, May 29, 2018, and July 17, 2018, the manager of the
 11 storage facility consented·to the execution of a K9 Sniff in the outer hallway of the
 12 building (Building D) that housed Wilson TROUNG's unit, #347. On each occasion,
 13 Detective Sturgill deployed his K9 partner "Apollo," a narcotics detection dog, who
. 14 began working from the north end of the hallway systematically past each unit door.
 15 When Apollo reached unit 347, he sat indicating that Apollo had detected odors of
 16 narcotics emanating from under and to each side of the door on unit 347.
 17          86.      On multiple occasions, I reviewed surveillance footage recorded by a
 18 security camera monitoring the driveways at Totem Self-Storage and observed Wilson
 19 TRUONG driving TV-2. I also observed Wilson TRUONG loading large cardboard
. 20 boxes in and out of TV-2 prior to and after accessing unit 347. I also reviewed
21 surveillance video recorded in the open hallway outside Wilson TRUONG's storage unit
22 and observed him using a hand truck to roll the same large cardboard boxes in and out of
23 the unit and in and out ofTV-2.
24 N.        Wilson TRUONG GPS Tracking Device Removal from TV-2
25           87.      On the evening of May 14, 2018, TFO Klokow, USPS Office of Inspector
26 General (OIG) Special Agent Snyder, other law enforcement officers and I were
27 conducting surveillance at Subject Residence 2. At approximately 7:45 PM, I received
28
      Affidavit oflnspector Mitchell - 45                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAONo. 2017R00551
                                                                              SEATTLE, WASHINGTON 9810 I
                                                                                    (206) 553-7970
  1 multiple tamper alert e-mails associated with Wilson TRUONG's vehicle TV-2, which
  2 are sent automatically when a GPS tracking device is removed or tampered with. The
  3 other agents and I travelled nearby to Othello and Martin Luther King Jr. Way and
  4 observed Wilson TRUONG sitting still in TV-2 in the parking lot. After a few moments,
  5 I observed Wilson TRUONG walk from his vehicle into the Safeway located in the same
  6 parking lot. Special Agent Snyder entered Safeway behind Wilson TRUONG and
 7 observed him standing alone near the fruits and vegetables section of the store. Special
  8 Agent Snyder observed Wilson TRUONG speak briefly with another individual near the
 9 store exit and I watched as he exited Safeway, returned to TV-2 and drove away. Agents
10 followed TV-2 out of the parking lot at Othello and Martin Luther King Jr. Way and
11 travelled northbound on Martin Luther King Jr. Way. Wilson TRUONG was observed
12 pulling into another shopping center on the northeast comer of Graham Street and Martin
13 Luther King Jr. Way. There, Wilson TRUONG was observed sitting in TV-2, meeting
14 with a gold Dodge minivan, bearing Washington license plate AWS5852, registered to
15 Vinh DANG. On May 15, 2017, TFO Klokow retrieved the GPS tracking device
16 previously affixed to TV-2 from a dumpster in the same Safeway parking lot where
.17 investigators observed Wilson TRUONG and TV-2 on May 14, 20i8. TV-2 has since
18 been regularly observed during surveillance operations parked at Subject Residence 3 on
19 May 15, 2018 and as recently as October 8, 2018.
20          88.      On May 23, 2018, TFO Klokow and I conducted surveillance at Subject
21   Residence 3. TV-2 was not parked in the driveway at this time, however a navy blue
22 Honda sedan bearing WA license plate BCM3395, registered to Wilson TRUONG's
23 wife, Zhiyu LIU was parked in the driveway. At approximately 4:45 PM, TFO Klokow
24 walked past Subject Residence 3 and observed that all of the curtains, doors and
25 windows of the residence appeared to be covered and closed, aside from a small upstairs
26 window. TFO Klokow was not able to detect the odor of marijuana emanating from the
27 residence, however, I know through my training and experience investigating subjects in
28 this case that individuals operating clandestine marijuana grows go to great lengths to
     Affidavit oflnspector Mitchell - 46                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                           SEATTLE, WASHINGTON 9810 I
                                                                                 (206) 553-7970
 1 create elaborate and efficient filtration systems to reduce the odor of growing marijuana
 2 and avoid law enforcement detection.
 3           89.      On July 12, 2018, TFO Klokow, Special Agent Snyder and Internal
 4 Revenue Service Criminal Investigations (IRS-CI) Special Agent Scott Dresch and I
 5 conducted surveillance of Wilson TRUONG driving TV-2. At approximately 2:30 PM,
 6 investigators observed Wilson TRUONG departing what investigators believe to be his
 7 place of employment, "Gate Gourmet" located at 2755 South 163rd Street, Seattle, WA
 8 98158, alone in TV-2. Investigators followed Wilson TRUONG to Wells Fargo Bank
 9 located at 3 55 S Grady Way, Renton, WA 98057, where he utilized the drive-through
10 window from approximately 3:05 PM-3:07 PM. After leaving Wells Fargo, investigators
11   continued to follow Wilson TRUONG and TV-2 to Rain City Hydro, located at 301
12 Airport Way, Renton, WA 98057. At approximately 3: 18 PM, I observed and
13 photographed Wilson TRUONG exiting the loading dock at Rain City Hydro followed
14 by an unknown Asian male pushing a large cart containing a large cardboard box. I
15 observed Wilson TRUONG opening the rear gate ofTV-2 and saw the unknown Asian
16 male load the box into the vehicle. Wilson TRUONG closed the rear gate of TV-2 and
17 waived to the unknown Asian male who walked back inside Rain City Hydro. Wilson
18 TRUONG returned to the driver's side of TV-2 and drove away. I know through my
19 training and experience investigating.clandestine marijuana grow operations that Rain
20 City Hydro is an indoor garden and hydroponic store which carries nearly all the supplies
21 necessary to initiate and maintain large marijuana grow operations including specialized
22 lighting, sophisticated electrical equipment, chemical fertilizers and soil. Rain City Hydro
23 is familiar to law enforcement personnel due to the number of individuals frequenting the
24 business who have been contacted by law enforcement for operating large, illegal
25 clandestine marijuana grows. One review of the business, posted on Yelp.com reads
26 "Rain City is fine if your grow operation is huge but for individuals, it doesn't really
27 work. .. " Investigators were unable to follow Wilson TRUONG in TV-2 away from Rain
28 City Hydro, but continued surveillance at Subject Residence 3. At approximately 4:21
     Affidavit oflnspector Mitchell - 47                                    UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                   700 STEWART STREET, SuITE5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
  1 PM, investigators observed Wilson TRUONG arrive at Subject Residence 3 in TV-2.
  2 TFO Klokow observed and photographed Wilson TRUONG retrieving a white plastic
  3 garbage bag from the sliding door of his vehicle and carry the plastic bag inside Subject
  4 Residence 3. I know through my training and experience that individuals engaged in
  5 narcotics trafficking often package their product in plastic bags before and after making
  6 any kind of transaction with the narcotics or simply to transport their product from one
  7 location to another for packaging or other distribution purposes.
  8           90.      On July 13, 2018, at approximately 4:47 AM, TFO Klokow began
  9 conducting surveillance at Subject Residence 3. He observed two vehicles parked in the
 1O driveway of the residence, including TV-2 as well as a new maroon colored Acura SUV
 11 wlth Acura of Seattle dealership plates. At approximately 5: 17 AM, TFO Klokow
 12 observed Wilson TRUONG exit Subject Residence 3 and enter TV-2 alone. At
 13 approximately 5: 19 AM, TFO Klokow observed Wilson TRUONG drive away. Since
 14 July 13, 2018 and as recently as October 2, 2018, TFO Klokow has continued to observe
 15 the new maroon Acura SUV at Subject Residence 3 in the early morning hours. This
· 16 vehicle now bears Washington license plate BKT5428 and according to Washington
 17 DOL, is registered to Zhiyu LIU at 16626 126th Ave. SE, Renton, WA 98058.
 18           91.      On September 27, 2018, TFO Klokow, SA Dresch and I conducted
 19 surveillance of Wilson TRUONG and TV-2 at his place of employment "Gate
20 Gourmet," located at 2755 South 163rd St., Seattle, WA 98158. At approximately 3:05
21 PM, investigators.observed Wilson TRUONG driving TV-2, exiting the Gate Gourmet
22 employee parking lot. Investigators followed TV-2 to a Safeway, which contains a Wells
23 Fargo bank branch, located at 4011 S. 164th St., Seattle, WA 98188. TFO Klokow
24 observed Wilson TRUONG enter the store at approximately 3:15 PM, then exit the store
25 and return to his vehicle carrying nothing in his hands at approximately 3 :32 PM. After
26 departing Safeway/ Wells Fargo, investigators followed TV-2 directly to Rain City
27 Hydro located at 301 Airport Way, Renton, WA 98057. As previously described, Rain
28 City Hydro is an indoor garden and hydroponics equipment store. Wilson TRUONG
      Affidavit of Inspector Mitchell - 48                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      USAO No. 2017R00551
                                                                            SEATTLE, WASH1NGTON98l0l
                                                                                  (206) 553-7970
   1 arrived at approximately 3:50 PM and departed at approximately 3:57 PM. While at Rain
   2 City Hydro, TV-2 was backed directly into the loading dock for the business. From Rain
   3 City Hydro, investigators continued to follow TV-2 back to Subject Residence 3.
   4 Wilson TRUONG arrived at Subject Residence 3 at approximately 4:35 PM and was
   5 observed by TFO Klokow carrying large white bags from the rear of TV-2 into the
   6 residence.
   7           92.      On September 24, 2018, I reviewed power records provided by PSE,
   8 associated with Subject Residence 3. The account holder is listed as Wilson TRUONG,
   9 who provided PSE with the same telephone number he provided to Totem Self-Storage,
 10 (253) 507-0186. According to available toll records, this telephone number has been in
 11    contact with Hoan Thai TRAN on approximately 212 occasions from June 5, 2017
 12 through September 16, 2018. According to PSE, the reading on the meter assigned to
 13 Subject Residence 3 has been abnormally high since October 2017. Wilson TRUONG
 14 became the PSE subscriber for Subject Residence 3 on August 16, 2017 and moved into
 15 the residence in January 2018. I know through my training and experience that it takes a
 i 6 substantial amount of time, effort and financing to initiate a marijuana grow operation.
 17           93.      The most recent formal billing statement for Subject Residence 3 was
 18 issued on July 3, 2018 and usage measured at 8,748 KWH just for the billing period June
 19 5, 2018 to July 3, 2018 resulting in a charge of$970.52 for 29 days of service during a
 20 summer month. The usage measured during the same time period from June 6, 2017 to
 21    July 5, 2017, prior to Wilson TRUONG and Zhiyu LIU's occupancy, measured at 114
 22 KWH, resulting in a charge of $19. 73. I know through my training and experience that
 23 residences consuming an abnormal level of power are often clandestine marijuana grow
 24 operations. A more current billing statement has been delayed and is not currently
 25 available according to PSE due to the extremely high rate of power consumption, which
 26 necessitates a physical visit by a PSE employee to read and confirm the meter. PSE was
 27 able to provide records detailing daily usage through September 16, 2018, for the past
. 28   100 days, which continue to reflect extremely high daily usage of 188.7 KWH to 369.22
       Affidavit oflnspector Mitchell - 49                                   UNITED STATES ATTORNEY
       USAONo. 2017R00551                                                   700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1 KWH per day. Given the extremely high rate of power consumption at Subject
 2 Residence 3, investigators believe that Wilson TRUONG's residence continues to
 3 contain a substantial clandestine marijuana grow operation.
 4           94.      On September 24, 2018, I reviewed toll records associated with two AT&T
 5 Wireless telephone numbers subscribed to Hoan Thai TRAN, (206) 474-4038 and (425)
 6 306-1791. Toll records indicate that these two phone numbers subscribed to Hoan Thai
 7 TRAN have frequently been in contact with multiple phone numbers associated with
 8 Wilson TRUONG. Between December 2016 and May 2017, telephone number (206)
 9 474-4038, subscribed to Hoan Thai TRAN was in contact with (206) 370-0288,
10 subscribed to Wilson TRUONG on approximately 188 occasions. According to toll
11 records, between May 2017 and September 2018, Hoan Thai TRAN's current telephone
12 number, (425) 306-1791, has been in regular contact with Wilson TRUONG's telephone
13 number (206) 370-0288 on approximately 190 occasions, as recently as September 2,
14 2018.
15   o.     Financial Records Associated with Wilson TRUONG and Zhiyu LIU
16          95.      I have also reviewed a summary of financial records associated with
17 Wilson TRUONG and Zhiyu LIU. Investigators believe that Wilson TRUONG and
18 Zhiyu LIU were previously residents of California and relocated to Washington State in
19 early 201 7. Prior to their move to Washington, transaction records indicate that either
20 Wilson TRUONG or Zhiyu LID were in the state, leading investigators to believe that
21   Wilson TRUONG has been engaged in trafficking marijuana in the state of Washington
22 for several years. For example, in November of 2015 several purchases were made using
23   a Wells Fargo debit card in Tukwila, WA. On September 10, 2016, two purchases were
24 made from the same Wells Fargo Account at Rain City Hydro in Kent, Washington,
25   following by a $2,000 cash withdrawal in Tacoma two days later. A comparison of cash
26 deposits in all accounts reviewed for the period of 2015-2018 revealed deposit activity
27 increased significantly at the beginning of 2017. In total, over $120,000 in unexplained
28
     Affidavit oflnspector Mitchell - 50                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 cash was deposited to accounts associated with Wilson TRUONG and Zhiyu LIU;
 2 $59,800, or approximately half of that amount, was deposited from January to October of
 3 2017. The timing of this increase in cash is consistent with Wilson TROUNG and
 4   Zhiyu LIU's move from California to Washington State and involvement with marijuana
 5 growmg.
 6               96.   I also reviewed available Federal Income Tax Returns associated with
 7 Wilson TRUONG and Zhiyu LIU for the period of 2014-2017. Zhiyu LIU did not file
 8 Federal Income Tax Returns for tax year 2014. Zhiyu LIU and Wilson TRUONG filed
 9 joint income tax returns for tax years 2015 through 2017. The following table
10 summarized the information contained on those returns:
11       Tax Year                  Wages                        Other Income (gross amount)

12       2014 (Truong)             $0                           $6,0007

13       2015                      $3,750 8                    $7,800

14       2016                      $3,125                      $19,500 9
                                                                          10
         2017                      $0                           $23,200
15
                 97.   A comparison of tax return information and bank account deposits shows
16
     the following:
17
         Year:                     Tax Return Gross              Total Gross Deposits            Total Cash Deposits:
18
                                   Income:                       to Accounts:
19       2014                      $6,000                        Unknown                         unknown

20       2015                      $11,550                       $43,527.50                      $29,920 (69%)

21       2016                      $22,625                       $34.,106.02                     $30,365 (89%)

22       2017                      $23,200                       $68,974.96                      $59,800 (87%)

23
24   7 A Schedule C was filed for income as a handyman.
     8 Wilson TRUONG: AA Tasty Kitchen
25   9 Two Schedule Cs were filed: Wilson TRUONG $4,000 and Zhiyu LIU $15,500. No business or profession was

     fisted on either form.
26   °
     1 Cash Received from Cleaning $11,500, Zhiyu LIU for massage, $4,000 from Evergreen Spa, $2,700 from Leena

     Massage, and $5,000 from J&B LLC. All of Zhiyu LIU's income was reported on Schedule C worksheets as sole
27   proprietorships, however a search of businesses in the WA Secretary of State's public website did not reveal any
     businesses associated with either Wilson TRUONG or Zhiyu LIU. The address listed for J&B LLC was 29012
28   121 st Way SE, Auburn, WA which is a single-family residence, not a business location.
       Affidavit of Inspector Mitchell - 51                                                   UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       USAO No. 2017R0055I
                                                                                                SEATTLE, WASHINGTON 9810 I
                                                                                                      (206) 553-7970
 1
 2           98.      As shown above, the total deposit amounts to known bank accounts for
 3 Wilson TRUONG and Zhiyu LIU is well in excess of the reported gross revenue amount
 4 reported on Federal Income Tax Returns. In fact, the cash deposits alone are greater than
 5 the gross revenue amounts. During 2017, surveillance did not find Wilson TRUONG
 6 going to any business location or place of emplo)7ll-ent, but rather observed him at
 7 suspected marijuana grow locations. Wilson TRUONG' s stated income of $11,500 was
 8 reported as "other income", not as business income on the tax returns. No other
 9 description or expenses were provided on the returns. It is likely that Wilson TRUONG
1O and Zhiyu LIU included this amount as "income" in order to make it appear he was
11   employed and to disguise his true source of income from growing marijuana. According
12 to data provided by the GPS tracking device previously affixed to TV-2 and surveillance
13 as recently as September 27, 2018, investigators believe that Wilson TRUONG became
14 employed at "Gate Gourmet" only recently in 2018. Records indicate that he travels to
15 that location from approximately 5:30 AM-2:30 PM, four to five days per week.
16 Q.    Surveillance ofHoan Thai TRAN at 6016 44th Ave. S., Seattle, WA, Subject
   Residence 4, Residence of Huy HA and Nghi Phuong CHAU
17
18          99.      According to physical and electronic surveillance as well as data produced
19 by the GPS tracker affixed to TV-1, Roan Thai TRAN's vehicle has frequented a
20 residence located at 6016 44th Ave. S., Seattle, WA 98118 (Subject Residence 4) on at
21   least 29 occasions since May 22, 2017, as recently as October 3, 2018.

22          100.     Distant surveillance video recorded at the residence on May 31, July 6, July
23   13, September 5, September 10, September 13, September 14, September 15, 2018 and
24 October 1, 2018 reflects TV-1 and/or Hoan Thai TRAN arriving and departing Subject
25 Residence 4 at specific times that match the data produced by the GPS tracking device
26 affixed to TV 1. Distant surveillance video recorded on July 13, 2018 reflects a light
27 colored Lexus SUV, matching the appearance of TV-1, arriving and parking across the
28 street from Subject Residence 4 from 9:47 PM to 9:52 PM, the exact time frame
     Affidavit oflnspector Mitchell - 52                                     UNITED STATES ATTORNEY
     USAO No. 2017R00551                                                    700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON98101
                                                                                    (206) 553-7970
 1 indicated by the GPS tracking device affixed to TV-1. It is common for investigators to
 2 observe individuals frequenting Subject Residence 4, parking across the street or around
 3 the comer from the residence and approaching the residence on foot. I know through my
 4 training and experience that it is common for individuals engaged in narcotics trafficking
 5 to engage in evasive behavior to avoid law enforcement surveillance and detection. Since
 6 July 11, 2017, Investigators have observed and identified, by comparison to Driver's
 7 License photos, an Asian male, Huy HA, and an Asian female, Nghi Phuong CHAU,
 8 among others identified and unidentified residing at 6016 44th Ave. S., Seattle, WA.
 9           101.     On February 14, 2018, USPS Priority Mail parcel 9505 5148 7911 8043
10 2043 65, hereafter referred to as Parcel 2043 65, was referred to the U.S. Postal
11   Inspection Service for further investigation by employees at the Columbia Post Office in
12 Seattle, WA, due to the suspected odor of marijuana emanating from the parcel. Postal
13   Inspectors regularly investigate Express and/or Priority Mail parcels and envelopes
14 possibly containing narcotics and/or monetary proceeds derived from illegal drug
15 trafficking activity. The parcel was addressed to "Thuan Tran, 310 Shawnee Trail,
16 Shakopee, MN 55379" from "Loi Chen, 8227 16th Ave. S., Seattle, WA." I found both
17 addresses to be true and deliverable, however, no individuals by either name are listed at
18 the respective addresses. I presented Parcel 2043 65 to a narcotics detection canine, who
19 alerted to the odor of narcotics on February 15, 2018. I then applied for and obtained
20 Federal Search Warrant MJ18-073 on February 21, 2018. Parcel 2043 65 was found to
21   contain 2,970.3 grams of green leafy substance suspected to be marijuana packaged in
22 heat and vacuum sealed bags.
23           102.     On February 15, 2018, I reviewed surveillance video captured at Columbia
24 Post Office on the date and time Parcel 2043 65 was shipped, February 12, 2018. I
25   captured photos of a heavy set middle-aged Asian male carrying Parcel 2043 65 from a
26 gold colored older Honda Sedan with a sun roof and visible rims matching those of TV-5
27 into the Post Office. I also noted that the suspect's vehicle had a bright blue disabled
28 parking'pass hanging from the visor. I also captured close-up photos of the Asian male
     Affidavit of Inspector Mitchell - 53                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAONo. 2017R00551                                                      SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 standing at the retail counter shipping Parcel 2043 65. The individual looked familiar to
 2 me and as I continued my investigation in this case and others, I retained those photos
 3 hoping to identify the shipper at a later date.
 4           103.     On July 17, 2018, I compared the photos I captured from February 12, 2018
 5 of the individuals.hipping Parcel 2043 65 to still images captured between June 21, 2018
 6 and July 3, 2018 at Subject Residence 4 and found that both sets of photos match the
 7 appearance of Huy HA's Washington DOL photo. Further, according to Washington
 8 State DOL records, one of the vehicles registered to Huy HA is a 1999 Honda Sedan, ·
 9 gold in color, bearing WA license plate ARZ4584 (TV-5). TV-5 is registered at 18816
10 113th Way SE Renton, WA 98055, however, it has been observed parked at Subject
11   Residence 4 on nearly every occasion investigators have conducted surveillance since
12 investigators first became aware of Subject Residence 4 in July 2017 .. As recently as
13 October 8, 2018, I observed TV-5 parked on the street in front of Subject Residence 4. I
14 captured still images of Huy HA approaching and/or exiting his 1999 gold Honda sedan
15 from surveillance video recorded at Subject Residence 4 as recently as October 2, 2018.
16 TV-S's appearance matches those in the photos saved from the February 12, 2018
17 shipment of Parcel 2043 65. The make, model, color and year of TV-5 are consistent with
18 the vehicle observed in the captured footage, as are the rims and sun roof on the vehicle.
19 Further, in all the recently captured photos of TV-5 parked at Subject Residence 4, a
20 bright blue disabled parking pass can be seen displayed from the front visor.
21           104.     On March 9, 2018, TFO Klokow and I conducted surveillance at Subject
22 Residence 4. At approximately, 2:58 PM, I was walking northbound on foot past the
23 residence and clearly detected the odor of growing marijuana and the extremely strong
24 odor of dryer sheets emanating from the residence. Through my training and experience
25 searching and dismantling marijuana grow operations and searching and seizing
26 marijuana from the U.S. Mail, I am familiar with the difference between the odor of live
27 marijuana plants and dried, finished marijuana product. Investigators also observed that
28 all of the doors and windows at the residence were covered completely with fabric and
     Affidavit of Inspector Mitchell - 54                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                            SEATTLE, WASHINGTON98101
                                                                                  (206) 553-7970
 1 other materials, which I know to be a common tactic among individuals operating
 2 clandestine marijuana grows to avoid suspicion from neighboring residents and/or law
 3 enforcement detection.
 4           105.     On June 21, 2018, at approximately 1:05 PM, SA Dresch and I conducted
 5 surveillance at Subject Residence 4. First I, then SA Dresch walked past the residence
 6 and were unable to detect the odor of marijuana from the street; however, as previously
 7 stated, I know through my training and experience investigating subjects in this case that
 8 individuals operating clandestine marijuana grows go to great lengths to create elaborate
 9 and efficient filtration systems to reduce the odor of growing marijuana and avoid law
1O enforcement detection. I also know that it is common for individuals operating
11   clandestine marijuana grow operations to open windows and ventilate residences or
12 buildings at night time, when there is less of a chance that someone on the street may
13 notice the odor. I noticed a large black plastic water barrel sitting in the front yard, which
14 is an item I know to be commonly associated with marijuana grow operations. I noted
15 that all of the doors and windows of the residence were covered with curtains or fabric.
16           106.    On September 25, 2018, I reviewed the most recently available power
17 records provided by SCL associated with Subject Residence 4. The subscriber on the
18 account is Nghi Phuong CHAU, an Asian female investigators have identified as another
19 resident at Subject Residence 4, and believed to be the wife of Huy HA. Nghi Phuong
20 CHAU's account has been active at this residence since April 25, 1997. For the period of
21   June 18, 2018 through August 17, 2018, the total consumption was 11,689 KW, resulting
22 in a billing amount of $1,527.32 for 60 days of power during summer months. Through
23 my training and experience, I know that it is common for individuals engaged in
24 trafficking marijuana outside the state of Washington to grow their own product and to
25 also collect product from multiple other individuals according to demand, rather than
26 attempt to grow and supply shipments on their own. Based on these high power records,
27 the odor of marijuana previously detected at this residence and the traffic at the residence,
28 investigators believe that individuals at Subject Residence 4 maintain a moderate
     Affidavit oflnspector Mitchell - 55                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551                                                      SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1 marijuana grow operation at that location and also collect marijuana from other
 2 individuals who stop briefly at the residence to make what appear to be pick-ups or drop-
 3 offs. I further conclude that Subject Residence 4 is likely to contain additional
 4 documentary evidence of the residents' and other conspirators' involvement in the
 5 criminal offenses listed above.
 6           107.     On September 25, 2018, I reviewed toll records associated with two
 7 telephone numbers subscribed to Hoan Thai TRAN. Between June 4, 2017 and July 10,
 8 2017, Hoan Thai TRAN's telephone numbers, (425) 306-1791 and now disconnected
 9 telephone number (206) 474-4038 were in contact with phone number (206) 992~6055, a
10 telephone number subscribed to Huy HA and Nghi CHAU according to records obtained
11 from AT&T Wireless on approximately 165 occasions. Between June 4, 2017 and
12 September 16, 2018, Hoan Thai TRAN's telephone number (425) 306-1791 was in
13. contact with phone number (206) 992-6055, subscribed to Huy HA, per AT&T Wireless
14 on approximately 145 occasions.
15           108.    On October 8, 2018, I reviewed surveillance video recorded at Subject
16 Residence 4 on October 7, 2018. At approximately 10:32 AM, I observed a new
17 Chevrolet sedan park in front of Subject Residence 4. An Asian male exited the driver's
18 seat of the vehicle, put on a backpack and walked up the driveway of Subject
19 Residence 4. At approximately 11 :04 AM, I observed the same individual exit the
20 driveway of Subject Residence 4 still wearing the backpack, return to the Chevrolet
21   sedan and depart quickly. I observed a similar patter with at least two other sets of
22 vehicles and drivers at Subject Residence 4 on October 8, 2018. As previously stated, I
23 know through my training and experience that it is common for individuals engaged in
24 narcotics trafficking to make brief "pick-up" or "drop-off' stops at residences used to
25 cultivate or store narcotics.
26
27
28
     Affidavit oflnspector Mitchell - 56                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 20 l 7R0055 l
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1 Q.   Hoan Thai TRAN, Mai Ngoc HUYNH and Minh NGO - 2017 Search of
   Marijuana Grow on 61 st Avenue South
 2
 3           109.     On June 7, 2017, investigators executed a King County Superior Court
 4 search warrant and confirmed a clandestine marijuana grow located at 11402 61 st A venue
 5 South, Seattle, Washington 98178. Data produced by the GPS tracker affixed to TV-1
 6 places Hoan Thai TRAN's vehicle at this address on at least ten occasions between May
 7 4, 2017 and June 5, 2017. Inside the residence, investigators discovered 300 marijuana
 8 plants and approximately 15 pounds of processed marijuana. Investigators also
 9 discovered Boan Thai TRAN's home address (Subject Residence 1) written on a
1o calendar hung on a wall in the kitchen at 11402 61 st Avenue South, Seattle, Washington
11   98178. The note on the back of the calendar was photographed at the time of discovery
12 and read specifically "15014-42nd Ave. S. Seattle WA.98188 Tukwila." After the
13   execution of the search warrant at 11402 61st Avenue South, Seattle, Washington 98178,
14 analysis of the GPS tracker affixed to TV-1 indicated that Boan Thai TRAN's vehicle
15 returned to 11402 61st Avenue South, Seattle, Washington 98178 on at least eleven
16 occasions as recently as January 19, 2018.

17           110.    During the search warrant, investigators discovered financial documents,
18 identification cards and personal effects identifying Mai Ngoc HUYNH, her husband
19 Minh NGO, and daughter Sutha NGO as residents of 11402 61 st Ave. S., Seattle, WA
20 98178. As previously described, investigators identified a photo of a check in the name of
21   Mai Ngoc HUYNH, with listed address 11402 61 st Ave. S., Seattle, WA in the photos
22 found on Kiet TRAN' s cell phone during the June 11, 2018 search warrant at 1111
23   Horseshoe Ln SE, New Prague, MN 56071. Based on surveillance throughout this
24 investigation, and the image observed in Kiet TRAN' s cell phone, investigators believe
25 that Mai Ngoc HUYNH is also conspiring with Kiet TRAN and Hoan Thai TRAN to
26 cultivate and transport marijuana out of the state of Washington to the State of Minnesota
27 and orchestrate payment for such activity in return.

28
     Affidavit oflnspector Mitchell - 57                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATILE, WASHINGTON 9810 I
                                                                                   (206) 553-7970
 1           111.     A black Volvo sedan bearing WA license plate ATYl 620, hereafter TV-7,
 2 was observed parked in the driveway prior to and was present during the 2017 search
 3 warrant execution at 11402 61st Ave. S., Seattle, WA. Regular surveillance confirms that
 4 Mai Ngoc HUYNH, Minh NGO and TV-7 have since relocated to Skylark Village
 5 Estates located at 800 29th Street SE #G7, Auburn, WA 98002, hereafter Subject
 6 Residence 5.
 7           112.     Investigators were familiar with ,the association between Hoan Thai
 8 TRAN, Mai Ngoc HUYNH and Minh NGO based on 2017 surveillance operations at
 9 Hoan Thai TRAN's previous residence, 7433 48th Ave. S., Seattle, WA 98118, where
10 investigators observed Mai Ngoc HUYNH and Minh NGO on multiple occasions
11 driving TV-7, previously registered to Minh Ngo at 11402 61st Ave. S., Seattle, WA. On
12 February 1, 2017, at approximately 4:43 PM, surveillance video recorded at 7433 48th
13 Ave. S., Seattle, WA 98118 recorded Mai Ngoc HUYNH, driving TV-7, meeting with
14 Roan Thai TRAN in front of the residence. Hoan Thai TRAN was observed removing a
15 large cardboard box from the trunk of TV-7 and taking it around the side of the residence
16 at 7433 48th Ave. S., Seattle, WA. The residence located at 7433 48th Ave. S., Seattle,
17 WA is of interest to this investigation because it is the previous residence of Hoan Thai
18 TRAN and is still listed on Hoan Thai TRAN's Washington State driver's license. The
19 property at 7433 48th Ave. S., Seattle, WA is currently owned by Thuy Thi TRAN, sister
20 ofHoan Thai TRAN. In addition, this is the address Hoan Thai TRAN continues to
21 provide as his home address to USPS management. According to surveillance and
22 analysis of the GPS tracking device, Hoan Thai TRAN frequents 7433 48th Ave. S.,
23 Seattle, WA in TV-1 multiple times per week. Surveillance and analysis of the GPS
24 tracking device, however, indicate that he has not lived at this address since February
25 2017, when he and his wife, Dung Ngoc LU started spending every night at Subject
26 Residence 1. Further, surveillance and the GPS tracking device indicate that TV-1 is
27 parked at Subject Residence 1 nightly and that Hoan Thai TRAN departs from that
28 location nearly every morning to travel to work at the Issaquah Post Office.
     Affidavit oflnspector Mitchell - 58                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1           113.     On August 9, 2018, TFO Klokow, SA Snyder and SA Dresch were
 2 conducting surveillance at the Issaquah Post Office, where Roan Thai TRAN is
 3 employed. According to SA Snyder, at approximately 4:27 PM, Roan Thai TRAN drove
 4 from the Issaquah Post Office to Cash Pawn America located at 415 Rainier Ave. N.,
 5 Renton, WA, arriving at approximately 5 :21 PM. Roan Thai TRAN sat in his vehicle in
 6 front of the business for approximately 15 minutes without exiting the vehicle or meeting
 7 anyone in the parking lot. At approximately 5:36 PM, Roan Thai TRAN relocated to an
 8 Arco gas station located at 251 Rainier Ave. N, Renton, WA. At approximately 5:37 PM,
 9 Roan Thai TRAN was observed meeting with Mai Ngoc HUYNH, who was driving
10 TV-7. TFO Klokow observed Roan Thai TRAN and Mai Ngoc HUYNH standing
11   together at the rear of TV-1 and TV-7 and noted that their interaction appeared to be
12 somewhat hostile. According to SA Snyder, each departed in their respective vehicles and
13 Roan Thai TRAN drove TV-1 directly home to his residence at Subject Residence 1.
14           114.    On September 5, 2018, SA Snyder reviewed surveillance video recorded at
15 7433 48th Ave. S., Seattle, WA 98118. At approximately 4:40 PM, Roan Thai TRAN
16 and TV-1 were observed parked in front of the residence with an Asian female
17 recognized as Mai Ngoc HUYNH and a white minivan matching the make, model and
18 year ofTV-6. Mai Ngoc HUYNH was observed retrieving a large black duffel bag from
19 therear of the ,minivan believed to be TV-6 and walking toward Roan Thai TRAN's
20 vehicle. Mai Ngoc HUYNH returned to the minivan believed to be TV-6 moments later,
21   empty-handed, with Roan Thai TRAN following closely behind with his hands on her
22 shoulders. The two spoke for a few moments and departed in TV-1 and TV-6 shortly
23   thereafter. After meeting with Mai Ngoc HUYNH, Roan Thai TRAN was observed
24 driving TV-1 the same evening at Subject Residence 4, an address believed to be a
25   clandestine marijuana grow and collection/distribution point for Roan Thai TRAN and
26 his associates.
27
28
     Affidavit oflnspector Mitchell - 59                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                            SEATTLE, WASHINGTON 9810 I
                                                                                  (206) 553-7970
 1 R.    800 29th Street SE #G7, Auburn, WA 98002 (Subject Residence 5) and 23040
   SE 21st St., Sammamish, WA 98075 (Subject Residence 6)
 2
 3           115.     Since August 2, 2018 and as recently as September 27, 2018, investigators
 4 have observed T-6 and TV-7 parked at the residence of Mai Ngoc HUYNH and Minh
 5 NGO located at Skylark Village Estates located at 800 29th Street SE #G7, Auburn, WA
 6 98002, hereafter referred to as Subject Residence 5. A judicially authorized GPS
 7 tracking device affixed to TV-6 confirms that the vehicle leaves Subject Residence 5
 8 nearly every morning and returns to Subject Residence 5 nearly every evening. Data
 9 produced by the GPS tracking device affixed to TV-6 indicates that TV-6 was parked at
10 Subject Residence 5 as recently as the evening of October 8, 2018. Surveillance
11   conducted by SA Snyder on October 8, 2018 also confirmed that both TV-6 and TV-7 ·
12 were parked at Subject Residence 5 on the evening of October 8, 2018.

13           116.    I have also reviewed a summary of financial records associated with Mai
14 Ngoc HUYNH and Minh NGO. A review of all known bank accounts and credit cards
15 maintained by Mai Ngoc HUYNH and Minh NGO revealed more than $185,000 in cash
16 deposits from 2014 through 2017; a time period during which neither HUYNH nor NGO
17 had known legitimate income, according to Washington State Employment Security
18 records reviewed October 3, 2018. Records associated with one of Minh NGO's bank
19 accounts, Bank of America account ending in 4388, indicate that beginning in August
20 2017 and through at least January 2018, Minh NGO made payments to Skylark Village
21   Estates, LLC for Subject Residence 5. Personal checks associated with Bank of
22 America account 4388 in the name of Minh NGO and specifically referencing Trailer
23   #G7 (Subject Residence 5) have been used as recently as September 12, 2018 to make
24 payments on the account.
25          117. · On October 4, 2018, I reviewed power records provided by PSE on
26 September 24, 2018, confirming that Minh NGO has been the subscriber on the PSE
27 account at Subject Residence 5 since August 2017. The records provided by PSE are
28   specific to Skylark Village Estates Trailer #G7 (Subject Residence 5), as each unit in the
     Affidavit oflnspector Mitchell - 60                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAONo. 2017R00551
                                                                             SEATTLE, WASHINGTON9810[
                                                                                   (206) 553-7970
 1 trailer park is individually billed for their usage. The personal checks referenced above,
 2 in the name of Minh NGO, have the following address listed in the top left hand comer:
 3 "MINH NGO, 800 29th ST SE TRLR G7, Auburn, WA 98002."
 4           118.     On August 2, 2018, TFO Klokow, SA Snyder, SA Dresch and I conducted
 5 surveillance at Subject Residence 5, inside the Skylark Village Estates. At
 6 approximately 9:09 AM, TV-6 and TV-7 were parked in the driveway of the residence.
 7 At approximately 11 :00 AM, investigators followed Mai Ngoc HUYNH and Minh NGO
 8 from Subject Residence 5 to a residence located at 23040 SE 21st St., Sammamish, WA
 9 98075, hereafter referred to as Subject Residence 6. The house was large and appeared
10 unkempt and unoccupied. No other vehicles were observed in the driveway. The
11   residence was surrounded by a large chain-link fence with a gate accessing the roadway
12 onto 21st street.
13           119.     Also on August 2, 2018, at approximately 12:28 PM, investigators
14 observed TV-6 exit the driveway anq gate at Subject Residence 6. Minh NGO, driving
15 TV-6 took a right tum from SE 21st street onto 228th Ave. SE and then performed a U-
16 Tum at the intersection of SE 19th Pl and 228th Ave. SE. At approximately 12:30 PM,
17 King County Sheriffs Deputy Chris Sawtelle and King County Sheriffs Sergeant
18 Matthew Paul conducted a traffic stop and contacted the occupants of TV-6, who were
19 identified as Mai Ngoc HUYNH and Minh NGO. Both driver and passenger presented
20 Washington State identification cards indicating that they were both residents at 11402
21   61st Ave. S., Seattle, WA 98178. According to Deputy Sawtelle, the driver of the
22 vehicle, Minh NGO made an improper right hand tum off SE 21st street by crossing
23   directly over the right lane of traffic, in violation of 46.61.290, further the passenger of
24 the vehicle, Mai Ngoc HUYNH, was not wearing her seatbelt. The traffic stop lasted less
25 than ten minutes and TV-6 was allowed to leave the area without further delay or
26 incident. Investigators continued surveillance of TV-6 for a short period of time until
27 they were no longer able to follow the minivan in traffic on I-405 Southbound.
28 Investigators returned to the residence of Mai Ngoc HUYNH and Minh NGO, Subject
     Affidavit of Inspector Mitchell - 61                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 Residence 5. At approximately 2:55 PM, Inspector Mitchell observed TV-6 return to the
 2 residence. An Asian male exited the driver's seat and an Asian female exited the
 3 passenger seat.
 4            120.     Sergeant Paul told TFO Klokow that while contacting Mai Ngoc HUYNH
 5 and Minh NGO during this traffic stop, he observed three large tubs in the back of the
 6 minivan filled with a green leafy substance which he described as marijuana leaves and
 7 buds, based on his training and experience. 11 Sergeant Paul has been a law enforcement
 8 officer for 13 years and has extensive experience identifying and seizing marijuana, first
 9 at the Washington State Basic Law Enforcement Academy and throughout his career.
10 Sergeant Paul's experience includes assisting with the search and dismantling of multiple
11   clandestine marijuana grow operations. .
12            121.    On September 20, 2018, King County Sheriffs Detectives and I were
13 conducting surveillance of Mai Ngoc HUYNH and Minh NGO. I initiated surv.eillance
14 at Subject Residence 5 at approximately 9:30 AM and observed TV-6 and TV-7 parked
15 in the driveway of the residence. At approximately 10:00 AM, I followed TV-6 from the
16 residence to a location in Renton. I observed that Minh NGO was driving and that an
17 Asian female was a passenger. I could not clearly see the Asian female's face to confirm
18 that the passenger was Mai Ngoc HUYNH. Minh NGO exited the vehicle and the
19 female remained in the passenger's seat. At approximately 12:15 PM, both passengers
20 were back in TV-6 and departed. Investigators continued to follow TV-6 t~ the same
21   Sammamish residence identified on August 2, 2018, Subject Residence 6. Detectives
22 Przygocki and Chivington conducted surveillance of the residence on foot and observed
23 that TV-6 was parked around the back side of the residence with multiple other vehicles.
24 Detective Przygocki noted that all the doors and windows of the residence appeared to be
25   strategically covered, and that the yard appeared to be unkempt, both characteristics
26
27   11In one or more previous affidavit(s), I erroneously attributed this observation to Deputy
28   Sawtelle.
      Affidavit oflnspector Mitchell - 62                                        UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      USAO No. 2017R00551
                                                                                  SEATTLE, WASHINGTON98101
                                                                                        (206) 553-7970
 1 common at clandestine marijuana grow locations. Detective Przyocki stated that while on
 2 foot, standing in the street at the chain link fence surrounding the residence, he detected
 3 the odor of live, growing marijuana plants. Detective Chivington also noted that he
 4 detected the odor of marijuana as he drove past the residence. Detectives Przygocki and
 5 Chivington have extensive experience conducting narcotics investigations, in particular,
 6 investigating clandestine marijuana grow operations. Based on their training and
 7 experience searching and dismantling clandestine marijuana grows, Detectives Przygocki
 8 and Chivington are able to tell the difference between the odor of marijuana and the odor
 9 of growing marijuana plants.
10           122.     Investigators have requested and reviewed power records from PSE
11   associated with Subject Residence 6, which, as of September 5, 2018, do not indicate
12 high usage. Records provided by PSE confirm that service was initiated at Subject
13 Residence 6 on June 15, 2015 in the name of Mai HUYNH. I know through my training
14 and experience that it is common for many individuals operating clandestine marijuana
15 grows to re-wire residences to divert power and make usage appear normal or low in an
16 effort to evade law enforcement detection. Given the three large tubs of marijuana
17 observed in TV-6 (after leaving Subject Residence 6) by Deputy Sawtelle on August 2,
18 2018, investigators believe it is also possible that the residence is being used or was
19 previously being used to dry, process or package marijuana obtained from other
20 locations, and is now being set up as a marijuana grow. Either scenario is consistent with
21 the appearance of the residence, the circumstances surrounding TV-6's visits to the
22 residence, the previously low power bill and the clear odor of marijuana emanating from
23 the secluded residence, detected by two experienced narcotics investigators. According
24 to data produced by the judicially authorized GPS tracking device affixed to TV-6, the
25 vehicle has since visited Subject Residence 6 on numerous occasions, as recently as
26 October 8, 2018.
27
28
     Affidavit of Inspector Mitchell - 63                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                         V.       AGENT'S SPECIALIZED KNOWLEDGE
 2           123.     As a result of my training and experience, and my discussions with my law
 3 enforcement colle.agues, I know the manufacture and distribution of marijuana is
 4 frequently, if not always, a continuing criminal enterprise taking place often over months
 5 and years. Therefore, although the product, inventory and proceeds of a drug
 6 manufacturing and trafficking organization is likely to fluctuate over time, records and
 7 evidence associated with the manufacture and distribution of narcotics are frequently
 8 maintained, intentionally or unintentionally, over long periods of time. Investigators are
 9 seeking to search THE SUBJECT PREMISES for any and all evidence of narcotics
10 manufacturing, trafficking, and money laundering offenses, as described in Attachment
11 B. I am seeking to search all areas of THE SUBJECT PREMISES, as specified in
12 Attachments A.
13           124.    I know the following from my training, my experience, and my discussions
14 with other investigators and analysts, about: the manufacture of marijuana in indoor,
15 clandestine grow operations in the Pacific Northwest; the transportation and distribution
16 of that marijuana inside and outside the State of Washington, including the use of the
17 mail and other shippers; the exchange of funds in payment for or in facilitation of these
18 crimes; and the laundering of proceeds earn.ed from the crimes.
19          125.     I know through my training and experience that the distribution of illegal
20 narcotics is frequently a continuing activity lasting over months .and years. Persons
21   involved in the trafficking of illegal controlled substances typically will obtain and
22 distribute controlled substances on a regular basis, much as a distributor of a legal
23 commodity would purchase stock for sale. Similarly, such drug traffickers will maintain
24 an "inventory" which will fluctuate in size depending upon the demand for and the
25   available supply of the product. Drug traffickers keep records of their illegal activities
26 not only during the period of their drug trafficking violations but also for a period of time
27 extending beyond the time during which the trafficker actually possesses/controls illegal
28
     Affidavit oflnspector Mitchell - 64                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAONo. 2017R00551
                                                                              SEATTLE, WASHINGTON98101
                                                                                    (206) 553-7970
 1   controlled substances. The records are kept in order to maintain contact with criminal
 2 associates for future transactions and so that the trafficker can have records of prior
 3 transactions for which the trafficker might still be owed money or might owe someone
 4 else money. In addition to documenting inventory, debts and profits, drug traffickers also
 5 often document assets, employees, invoices, customer lists, shipping records, bills, bank
 6 records including statements, checks, deposit slips, account information, loan documents,
 7 address books, photos and other records which allow them to keep track of illegitimate
 8 drug proceeds, expenditures and assets. Drug traffickers often keep these records in their
 9 homes and in vehicles that they own, use, or have access to. I am seeking to seize these
1O items should they be found.
11           126.    I also know through my training and experience that it is common for drug
12 traffickers to conceal large quantities of currency, foreign currency, financial instruments,
13 precious metals, jewelry, and other items of value which are proceeds from drug
14 trafficking in their residences. I know through my training and experience that drug
15 traffickers often hide currency and items of monetary value in surreptitious locations,
16 such as mattresses, inner walls, safes, basements, attics, and secret compartments.
17 Evidence of excessive wealth beyond an individual's outward means is probative
18 evidence of the distribution of controlled substances. Therefore, receipts showing the
19 expenditure of large sums of money and/or the expensive assets are evidence of drug
20 trafficking. Drug traffickers commonly keep the expensive assets themselves ·and/or
21   documentation of the purchase of the asset (receipts, warranty cards, etc.) in their homes,
22 places of business, on their persons or in carried cases and purses, and in vehicles that
23 they own, use, or have access to. I am seeking to seize these items.
24          127.     I know through my training and experience that manufacturing and
25   distributing marijuana is an economic crime aimed at financial benefit. I also know that
26 individuals engaged in drug trafficking attempt to conceal and/or launder these funds in a
27 number of ways including using straw purchasers and quit-claims to conceal property
28   ownership, depositing funds in bank accounts associated with fictitious or inoperable
     Affidavit oflnspector Mitchell - 65                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
  1 businesses or LLCs, the purchase and negotiation of various money orders, which are
 2 easier to conceal within the U.S. Mails and more difficult for law enforcement to track,
 3 excessive and/or frequent gambling with large cash payouts designed to appear as casino
 4 winnings, as well as structured payments and out of state deposits and withdrawals. Any
 5 financial, sales, business and employment records, tax records, bank statements, receipts,
 6 checkbooks, credit card statements, accounting statements, insurance documents, import
 7 and export documents, shipping records and the like, which show financial information
 8 and transactions such as sources of funds, expenditures, investments and/or application of
 9 funds could be important evidence of marijuana manufacture, distribution and money
1O laundering. I have learned that one method of showing financial gain and money
11 laundering is to compare known sources of legitimate funds in a given time period to the
-12 application of funds for the same time period. The excess of the application of funds to
13 the known sources oflegitimate funds have likely come from the unlawful activity, in
14 this case the cultivation and transportation and re-distribution of marijuana, including via
15 the U.S. Mail and other shipping methods. I am aware that these records are often stored
16 at a person's residence or vehicle, or on the person or in carried cases, at times away from
17 the growing marijuana operation or other criminal activity, where they are secure, but
18 still easily acceptable. Therefore, I am seeking to seize, photograph and/or otherwise
19 document such records should they be found. I also request authorization to search for
20 these records in any such form or documents including printed, written, handwritten,
21 faxed or typed, photocopies, original documents, and other photographic format.
22           128.     It is common for individuals engaged in manufacturing marijuana to use a
23 variety of equipment including, but not limited to specialized lighting, transformers to re-
24 route power, electrical equipment, nutrients, chemicals, fertilizers, ballasts, reflective
25 hoods, pots, soil, fans, pumps, ventilation and piping materials, pruning equipment, vents,
26 filters and other items needed for the manufacture of marijuana.
27          129.     I also know through my training and experience that individuals engaged in
28 shipping or otherwise transporting marijuana out of the state of Washington often
     Affidavit of Inspector Mitchell - 66                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
  1 maintain an inventory of supplies used for concealing and packaging marijuana (i.e.,
  2 scales, packaging, plastic and/or static shield bags, cardboard boxes, heat sealing devices,
  3 masking agents) on hand over a lengthy period of time, even when they do not have any
  4 controlled substances on hand. The aforementioned items are frequently maintained in
  5 the dealer's homes and/or in vehicles that they own, use, or have access to. Drug
  6 traffickers also often have some amount of inventory -- namely, illegal drugs -- stored in
  7 their homes and/or in vehicles that they own, use, or have access to. I am seeking to
  8 seize, photograph or otherwise document the existence of all these items should they be
  9 found.
 10           130.     It is common for drug traffickers to possess firearms and ammunition to
 11 protect their drugs, assets~ and persons from, rival traffickers, other criminals, and from
 12 law enforcement. Persons who purchase and possess firearms also tend to maintain the
 13 firearms and ammunition for lengthy periods of time. Firearms can be acquired both
14 legally and unlawfully, without official/traceable documentation. Persons who acquire
15 firearms from Federal Firearms Licensees, through deliberate fraud and concealment,
16 often will also acquire firearms from private parties and other sources unknown to ATP.
17 Persons who, whether legally or illegally, purchase, possess, sell and/or transfer firearms
18 or ammunition commonly maintain the firearms or ammunition on their person, at their
19 residence or business, or in a motor vehicle which they own and/or operate. Firearms or
20 ammunition are often secreted at other locations within their residential curtilage, and the
21 identification of these firearms will assist in establishing their origin. Persons who
22 purchase, possess, sell and/or trade firearms or ammunition commonly maintain
23 documents and items that are related to the purchase, ownership, possession, sale and/or
24 transfer of firearms, ammunition, and/or firearm parts, including but not limited to
·25 driver's licenses, telephone records, telephone bills, address and telephone books,
26 canceled checks, receipts, bank records and other financial documentation on the owner's
27 person, at the owner's residence or business, or in vehicles that they own, use, or have
28 access to. Additionally, these individuals often maintain holsters, spare magazines or
      Affidavit of Inspector Mitchell - 67                                    UNITED STATES ATTORNEY
      USAO No. 2017R00551                                                    700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 speed loaders and other instruments to facilitate the use of firearms in furtherance of
 2 criminal activity or acts of violence.
 3           131.     It is common for members of drug trafficking organizations, in an attempt
 4 to disguise their identities and illegal activities, to use prepaid cellular telephones and
 5 prepaid long distance calling cards. Often the only way to connect a subject with a
 6 particular prepaid cellular telephone or calling card is to seize the phone or calling card
 7 from the trafficker or his residence. The aforementioned items are frequently maintained
 8 in the drug trafficker's residence, place of business, or other areas they have access to.
 9 Drug traffickers regularly use cell phones, Blackberries, and other electronic
10 communication devices to further their illegal activities. As a result, evidence of drug
11   dealing can often be found in text messages, address books, call logs, photographs,
12 emails, text messaging or picture messaging applications, videos, and other data that is
13 stored on cell phones, iPads, Blackberries, and other electronic communication devices.
14 Additionally, the storage capacity of such devices allows them to be used for the
15 electronic maintenance of ledgers, pay/owe logs, drug weights and amounts, customers
16 contact information, not only during the period of their drug trafficking violations but
17 also for a period of time extending beyond the time during which the trafficker actually
18 possesses/controls illegal controlled substances. The records are kept in order to
19 maintain contact with criminal associates for future transactions and so that the trafficker
20 can have records of prior transactions for which the trafficker might still be owed money
21   or might owe someone else money.
22          132.     As previously stated, I am aware through my training and experience that
23 individuals engaged in narcotics trafficking frequently use cell phones, iPads,
24 Blackberries and other communication devices as an easy way to document, store and
25 share information related to their criminal activities with co-conspirators. This includes
26 using the phones to take and store photographs of items associated with the criminal
27 activity. For example, as previously described, in August 2016, Hoan Thai TRAN's cell
28 phone was found to contain photos of marijuana plants and other unknown substances,
     Affidavit oflnspector Mitchell - 68                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                              SEATILE, WASHINGTON 98101
                                                                                    (206) 553-7970   .
 1 multiple marijuana grow schedules and instructions, parcel tracking numbers, banking
 2 information, and photos of identification belonging to other individuals and recently
 3 mailed parcels. In June 2018, Kiet TRAN's cell phones were found to contain photos of
 4 financial documents including blank checks associated with, among others, "Roan
 5 TRAN, 7433 48th Ave. S., Seattle, WA 98118" (Boan Thai TRAN's residence prior to
 6 moving to Subject Residence 1). Therefore, I am seeking to search THE SUBJECT
 7 PREMISES for cell phones, iPads, Blackberries and other communication devices, and
 8 to conduct a limited search of those items as specified in Attachment B for evidence of
 9 narcotics trafficking and money laundering, including the stored photographs within
10 those phones.
11          133.     Drug traffickers often store many of the items described above where they
12 are convenient and safe, such as in their homes, in their vehicles, and/or carry the items
13 on their person or in purses, briefcases, backpacks or other carried containers. In
14 particular, drug traffickers may carry with them drugs, drug proceeds, ledgers, firearms,
15 cellular phones, shipping paperwork, receipts, invoices, currency, and other smaller-sized
16 items that are needed close by on a regular basis. Therefore I am seeking to search the
17 following persons, and carried cases, to seize these types of items should they be found:
18 Boan Thai TRAN, Dung Ngoc LU, True TRAN, Hong BUI, Thanh Thao Chi
19 THANH, Anh Nguyen TRAN, Dai Thanh TRAN, Wilson TRUONG, Zhiyu LID,
20 Huy HA, Nghi Phuong CHAU, Mai Ngoc HUYNH and Minh NGO.
21          II
22          II
23          II
24
25
26
27
28
     Affidavit oflnspector Mitchell - 69                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                                         VI.   CONCLUSION
 2           134.    Based on the facts set forth in this affidavit, I believe that THE SUBJECT
 3 PREMISES have been, are being, and continue to be used by Roan Thai TRAN, Dung
 4 Ngoc LU, True TRAN, Hong BUI, Thanh Thao Chi THANH, Anh Nguyen TRAN,

 5 Dai Thanh TRAN, Wilson TRUONG, Zhiyu LIU, Huy HA, Nghi Phuong CHAU,
 6 Mai Ngoc HUYNH, Minh NGO and their associates, some of whom are described
 7 above, to conduct illicit activities including distribution and manufacturing of controlled
 8 substances, in violatioll, of21 U.S.C. § 841(a)(l), unlawful use of a communication
 9 facility, including USPS and UPS, to facilitate the distribution of controlled substances,
10 in violation of21 U.S.C. § 843(b), conspiracy to commit these offenses in violation of
11   21 U.S.C. § 846, and money laundering, in violation of 18 U.S.C. § 1956, and related
12 offenses. I further believe that there is probable cause to conclude that the items
13   described in Attachment B will be found in the SUBJECT PREMISES and on the
14 persons and.in carried cases ofHoan Thai TRAN, Dung Ngoc LU, True TRAN, Hong
15 BUI, Thanh Thao Chi THANH, Anh Nguyen TRAN, Dai Thanh TRAN, Wilson
16 TRUONG, Zhiyu LIU, Huy HA, Nghi Phuong CHAU, Mai Ngoc HUYNH and Minh
17 NGO as specified in Attachments A.
18
19
20
21
22
            The above-named agent provided a sworn statement attesting to the truth of the
23                                                 IA-
     contents of the foregoing affidavit on the _1_ day of October 2018.
24
25
26                                                  uCAL.MccANDLIS
                                                 United States Magistrate Judge
27
28
     Affidavit oflnspector Mitchell - 70                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2017R00551
                                                                             SEATTLE, WASHINGTON98101
                                                                                   (206) 553-7970
